EXHIBIT 10.6

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

Dated as of February 17, 2004

 

Between

 

FIRST STATES INVESTORS 228, LLC,

as Borrower

 

and

 

LEHMAN BROTHERS BANK FSB,

 

as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

I.

  DEFINITIONS; PRINCIPLES OF CONSTRUCTION    6     Section 1.1   Definitions   
6     Section 1.2   Principles of Construction    26

II.

  GENERAL TERMS    27     Section 2.1   Loan Commitment; Disbursement to
Borrower    27     2.1.1  

The Loan

   27     2.1.2  

Disbursement to Borrower

   27     2.1.3  

The Note, Mortgage and Loan Documents

   27     2.1.4  

Use of Proceeds

   27     Section 2.2   Interest; Loan Payments; Late Payment Charge    27    
2.2.1  

Interest; Payments Generally

   27     2.2.2  

Interest Calculation

   27     2.2.3  

Making of Payments

   27     2.2.4  

Payments Before Maturity Date

   28     2.2.5  

Payment on Maturity Date

   28     2.2.6  

Payments after Default

   28     2.2.7  

Late Payment Charge

   28     2.2.8  

Usury Savings

   28     2.2.9  

Determination of the LIBOR Rate

   29     2.2.10  

Adjustment to the Debt Service Payment Amount

   32     2.2.11  

Withholding Taxes

   32     Section 2.3   Prepayments    32     2.3.1  

Voluntary Prepayments

   32     2.3.2  

Mandatory Prepayments

   32     2.3.3  

Prepayments After Default

   33     Section 2.4   Defeasance    33     2.4.1  

Conditions to Defeasance

   33     2.4.2  

Defeasance Collateral Account

   34     2.4.3  

Successor Borrower

   35     Section 2.5   Release    35     2.5.1  

Release of Property

   35     Section 2.6   Deposits into Lockbox Account    35

III.

  INTENTIONALLY DELETED    36

IV.

  REPRESENTATIONS AND WARRANTIES    36     Section 4.1   Borrower
Representations    36

 

-i-



--------------------------------------------------------------------------------

    4.1.1  

Organization

   36     4.1.2  

Proceedings

   36     4.1.3  

No Conflicts

   36     4.1.4  

Litigation

   37     4.1.5  

Agreements

   37     4.1.6  

Title

   37     4.1.7  

No Bankruptcy Filing

   37     4.1.8  

Full and Accurate Disclosure

   37     4.1.9  

No Plan Assets

   38     4.1.10  

Compliance

   38     4.1.11  

Financial Information

   38     4.1.12  

Condemnation

   38     4.1.13  

Federal Reserve Regulations

   38     4.1.14  

Utilities and Public Access

   38     4.1.15  

Not a Foreign Person

   39     4.1.16  

Separate Lots

   39     4.1.17  

Assessments

   39     4.1.18  

Enforceability

   39     4.1.19  

No Prior Assignment

   39     4.1.20  

Insurance

   39     4.1.21  

Use of Property

   39     4.1.22  

Certificate of Occupancy; Licenses

   39     4.1.23  

Flood Zone

   40     4.1.24  

Physical Condition

   40     4.1.25  

Boundaries

   40     4.1.26  

Leases

   40     4.1.27  

Survey

   41     4.1.28  

Intentionally Deleted.

   41     4.1.29  

Filing and Recording Taxes

   41     4.1.30  

Single Purpose Entity/Separateness

   41     4.1.31  

Management Agreement

   43     4.1.32  

Illegal Activity

   43     4.1.33  

No Change in Facts or Circumstances

   43     4.1.34  

Anti-Terrorism

   44     4.1.35  

Permitted Encumbrances

   44     4.1.36  

Unfunded Tenant Allowances

   44     Section 4.2   Survival of Representations    44

V.

  BORROWER COVENANTS    44     Section 5.1   Affirmative Covenants    44    
5.1.1  

Existence; Compliance with Legal Requirements

   44     5.1.2  

Taxes and Other Charges

   45     5.1.3  

Litigation

   45     5.1.4  

Access to Property

   45     5.1.5  

Notice of Default

   46

 

-ii-



--------------------------------------------------------------------------------

    5.1.6  

Cooperate in Legal Proceedings

   46     5.1.7  

Perform Loan Documents

   46     5.1.8  

Insurance Benefits

   46     5.1.9  

Further Assurances

   46     5.1.10  

Intentionally Deleted.

   46     5.1.11  

Financial Reporting

   46     5.1.12  

Business and Operations

   48     5.1.13  

Title to the Property

   48     5.1.14  

Costs of Enforcement

   48     5.1.15  

Estoppel Statement

   49     5.1.16  

Loan Proceeds

   49     5.1.17  

Performance by Borrower

   49     5.1.18  

Confirmation of Representations

   49     5.1.19  

No Joint Assessment

   49     5.1.20  

Leasing Matters

   49     5.1.21  

Alterations

   52     5.1.22  

Management of Property

   53     5.1.23  

Unfunded Tenant Allowances

   54     Section 5.2   Negative Covenants    54     5.2.1  

Operation of Property

   54     5.2.2  

Liens

   54     5.2.3  

Dissolution

   54     5.2.4  

Change In Business

   55     5.2.5  

Debt Cancellation

   55     5.2.6  

Affiliate Transactions

   55     5.2.7  

Zoning

   55     5.2.8  

Assets

   55     5.2.9  

Debt

   55     5.2.10  

No Joint Assessment

   55     5.2.11  

Principal Place of Business

   55     5.2.12  

ERISA

   55     5.2.13  

Transfers

   56

VI.

  INSURANCE; CASUALTY; CONDEMNATION    58     Section 6.1   Insurance    58    
Section 6.2   Casualty    63     Section 6.3   Condemnation    63     Section
6.4   Restoration    64

VII.

  RESERVE FUNDS    69     Section 7.1   INTENTIONALLY DELETED.    69     Section
7.2   Tax and Insurance Escrow Fund    69     Section 7.3   Replacements and
Replacement Reserve    69     Section 7.4   Unfunded Tenant Allowance Account   
69

 

-iii-



--------------------------------------------------------------------------------

    Section 7.5   Disbursements from Replacement Reserve Account    70    
Section 7.6   Reserve Funds, Generally    74     Section 7.7   Guarantor’s Net
Worth.    74

VIII.

  DEFAULTS    75     Section 8.1   Event of Default    75     Section 8.2  
Remedies    76     Section 8.3   Remedies Cumulative; Waivers    77

IX.

  SPECIAL PROVISIONS    78     Section 9.1   Sale of Mortgage and Securitization
   78     9.1.1  

Loan Components

   81     9.1.2  

Securitization Costs

   81     Section 9.2   Securitization Indemnification    81     Section 9.3  
Rating Surveillance    83     Section 9.4   Exculpation    84     Section 9.5  
Servicer    85     Section 9.6   Termination of Manager    86     Section 9.7  
Creation of Security Interest    86     Section 9.8   Assignments and
Participations    86     Section 9.9   Mezzanine Loan Option    87

X.

  MISCELLANEOUS    88     Section 10.1   Survival    88     Section 10.2  
Lender’s Discretion    88     Section 10.3   Governing Law    88     Section
10.4   Modification, Waiver in Writing    89     Section 10.5   Delay Not a
Waiver    89     Section 10.6   Notices    90     Section 10.7   Trial by Jury
   91     Section 10.8   Headings    91     Section 10.9   Severability    91  
  Section 10.10   Preferences    91     Section 10.11   Waiver of Notice    91  
  Section 10.12   Remedies of Borrower    91     Section 10.13   Expenses;
Indemnity    92     Section 10.14   Schedules Incorporated    93     Section
10.15   Offsets, Counterclaims and Defenses    93     Section 10.16   No Joint
Venture or Partnership; No Third Party Beneficiaries    93     Section 10.17  
Publicity    93     Section 10.18   Waiver of Marshalling of Assets    94    
Section 10.19   Waiver of Counterclaim    94     Section 10.20   Conflict;
Construction of Documents; Reliance    94

 

-iv-



--------------------------------------------------------------------------------

    Section 10.21   Brokers and Financial Advisors    94     Section 10.22  
Prior Agreements    94

 

SCHEDULES

 

Schedule I

  -   Leases/Subleases

Schedule II

  -   Description of State Street Lease

Schedule III

  -   Organizational Chart

Schedule IV

  -   Intentionally Deleted

Schedule V

  -   Exceptions to Representations

 

-v-



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of February 17, 2004 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between LEHMAN BROTHERS BANK, FSB, a federal stock savings bank,
having an address at Brandywine Building, 1000 West Street, Suite 200,
Wilmington, Delaware 19801 (“Lender”) and FIRST STATES INVESTORS 228, LLC, a
Delaware limited liability company, having its principal place of business at
c/o American Financial Realty Trust, 1725 The Fairway, Jenkintown, Pennsylvania
19046 (“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

  I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

 

“Acceptable Alteration Security” shall have the meaning set forth in Section
5.1.21 hereof.

 

“Acceptable Guaranty” means a guaranty of payment and not of collection from a
guarantor acceptable to Lender in it sole, but reasonable discretion, in form
and substance reasonably acceptable to Lender.

 

“Acquired Property” shall have the meaning set forth in Section 9.1(c) hereof.

 

“Acquired Property Statements” shall have the meaning set forth in Section
9.1(c) hereof.

 

“Additional Casualty Insurance” shall have the meaning set forth in Section
6.1(a)(i) hereof.

 

“Additional Net Worth Threshold” shall have the meaning set forth in Section 7.7
hereof.

 

-6-



--------------------------------------------------------------------------------

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“AFRT” shall mean American Financial Realty Trust, a Maryland real estate
investment trust.

 

“Agent” shall mean any Person selected by Lender to serve as Agent upon notice
to Borrower or any successor Eligible Institution acting as Agent under the Cash
Management Agreement.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration” shall mean any demolition, alteration, installation, improvement or
expansion of or to the Property or any portion thereof.

 

“Alteration Threshold Amount” shall mean an amount equal to $5,000,000.00.

 

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures, for the Property prepared by Borrower for the applicable Fiscal
Year or other period.

 

“Applicable Interest Rate” shall mean (i) for the period commencing on the
Closing Date and ending on but excluding the Fixed Rate Conversion Date, a
fluctuating rate per annum equal to LIBOR plus the LIBOR Spread, as such rate
may change on each Determination Date for the next succeeding Interest Period,
provided, however, that the Applicable Interest Rate for the Interest Period for
the period commencing on the date hereof through and including March 10, 2004
shall be 2.34438% and (ii) commencing on and including the Fixed Rate Conversion
Date through but excluding the Maturity Date, the Regular Interest Rate.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d).

 

“Approved Bank” shall mean (i) with regard to a Letter of Credit having a term
in excess of three (3) months, a bank or other financial institution which has a
minimum long-term unsecured debt rating of at least “AA” by S&P and its
equivalent by the other Rating Agency or Rating Agencies, as applicable and (ii)
with regard to a Letter of Credit having a term not in excess of three (3)
months, a bank or other financial institution which has a minimum long-term
unsecured debt rating by S&P of at least A-1+ and its equivalent by the other
Rating Agency or Rating Agencies, as applicable.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of the Property as security for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

-7-



--------------------------------------------------------------------------------

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees dated the date hereof
among Lender, Borrower and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

 

“Basic Carrying Costs” shall mean, the sum of the following costs associated
with the Property for the relevant Fiscal Year or payment period: (i) Taxes and
(ii) Insurance Premiums.

 

“Borrower” shall mean First States Investors 228, LLC, a Delaware limited
liability company, together with its successors and assigns.

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.9(g).

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

“Business Property” shall have the meaning set forth in Section 9.1(c).

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (or such other accounting basis reasonably acceptable to
Lender) (including expenditures for building improvements or major repairs,
leasing commissions and tenant improvements).

 

“Cash” shall mean the legal currency of The United States of America.

 

“Cash Collateral Account” shall have the meaning set forth in Section 2.6(b)
hereof.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement by
and among Borrower, Manager, Agent and Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
relating to funds deposited in the Lockbox Account.

 

“Casualty” shall have the meaning specified in Section 6.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“Closing Date” shall mean the date of the initial funding of the Loan.

 

-8-



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

 

“Consent and Subordination of Manager” shall have the meaning set forth in
Section 5.2.1 hereof.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Note.

 

“Debt Service Payment Amount” shall mean an amount equal to $3,388,110.70
payable by Borrower on each Payment Date, subject, however, to adjustment as set
forth in Section 2.2.10 hereof.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) three percent (3%) above the
Applicable Interest Rate.

 

“Defeasance Collateral” shall mean U.S. Obligations, which provide payments (i)
on or prior to, but as close as possible to, the Business Day immediately
preceding all monthly Payment Dates and other scheduled payment dates, if any,
under the Note after the Defeasance Date and up to and including the Maturity
Date, and (ii) in amounts equal to or greater than the Scheduled Defeasance
Payments relating to such monthly Payment Dates and other scheduled payment
dates.

 

“Defeasance Collateral Account” shall have the meaning set forth in Section
2.4.2.

 

“Defeasance Date” shall have the meaning set forth in Section 2.4.1(a)(i).

 

-9-



--------------------------------------------------------------------------------

“Defeasance Event” shall have the meaning set forth in Section 2.4.1(a).

 

“Determination Date” shall mean with respect to any Interest Period, the date
that is two (2) LIBOR Business Days prior to the eleventh (11th) calendar day of
the month in which such Interest Period commenced.

 

“Disclosure Document” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Disclosure Document Date” shall have the meaning set forth in Section 9.1(c).

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company the
deposits of which are insured by the Federal Deposit Insurance Corporation and
the short-term unsecured debt obligations or commercial paper of which are rated
at least A-1 by S&P, P-1 by Moody’s, and if rated by Fitch, F-1+ by Fitch in the
case of accounts in which funds are held for 30 days or less (or, in the case of
accounts in which funds are held for more than 30 days, the long term unsecured
debt obligations of which are rated at least “AA” by S&P and, if rated by Fitch,
Fitch and “Aa2” by Moody’s).

 

“Environmental Indemnity” shall mean that certain Environmental Indemnification
Agreement executed by Borrower in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Escrow Agreements” shall mean those certain Escrow Agreements of even date
herewith by and among Kingston Bedford Joint Venture LLC (“Seller”), Borrower
and Chicago Title Insurance Company, as Escrow Agent.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.1(c)(vi) hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 9.1(c).

 

“Executive Order” shall have the meaning set forth in Section 4.1.34 hereof.

 

-10-



--------------------------------------------------------------------------------

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

 

“First States Group” or “Guarantor” shall mean First States Group, L.P., a
Delaware limited partnership, the sole member of Borrower.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch IBCA, Inc.

 

“Fixed Rate Conversion Date” shall mean September 11, 2004.

 

“Foreign Taxes” shall have the meaning specified in Section 2.2.9(d) hereof.

 

“Full Replacement Cost” shall have the meaning set forth in Section 6.1(a)(i)
hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Gale Company” shall mean The Gale Company, LLC, a Delaware limited liability
company.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

“Gross Income from Operations” shall mean all income, computed in accordance
with GAAP (or such other accounting basis reasonably acceptable to Lender),
derived from the ownership and operation of the Property from whatever source,
including, but not limited to, Rents, utility charges, escalations, forfeited
security deposits, interest on credit accounts, service fees or charges, license
fees, parking fees, rent concessions or credits, and other required
pass-throughs but excluding sales, use and occupancy or other taxes on receipts
required to be accounted for by Borrower to any Governmental Authority, refunds
and uncollectible accounts, sales of furniture, fixtures and equipment,
Insurance Proceeds (other than business interruption or other loss of income
insurance), Awards, unforfeited security deposits, utility and other similar
deposits and any disbursements to Borrower from the Reserve Funds. Gross Income
from Operations shall not be diminished as a result of the Mortgage or the
creation of any intervening estate or interest in the Property or any part
thereof.

 

“Guarantor’s Net Worth” shall mean as of a given date, Guarantor’s total
consolidated stockholder’s and partners’ equity minus (to the extent reflected
in determining stockholders’ equity of Guarantor): (i) the amount of any
write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (ii) the aggregate of all amounts appearing on the assets
side of any such balance sheet for patents, patent applications copyrights,
trademarks, trade names, goodwill and other like assets which would be
classified as intangible assets under GAAP (but

 

-11-



--------------------------------------------------------------------------------

expressly excluding all lease and real estate-related intangibles), all
determined on a consolidated basis.

 

“Guaranty of Recourse Obligations” shall mean the Guaranty dated the date hereof
executed by First States Group in connection with the Loan as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) indebtedness or liability for borrowed money;
(b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (g) obligations secured by any Liens, whether or not
the obligations have been assumed.

 

“Independent Manager” shall mean a natural Person who is not at the time of
initial appointment, or at any time while serving as a director of the general
partner of Borrower and has not been at any time during the preceding five (5)
years: (a) a stockholder, director (with the exception of serving as the
Independent Manager of the general partner of Borrower), officer, employee,
partner, member, attorney or counsel of Borrower or any Affiliate of Borrower;
(b) a creditor, customer, supplier or other Person who derives any of its
purchases or revenues from its activities with Borrower or any Affiliate of
Borrower; (c) a Person controlling, controlled by or under common control with
Borrower or any Affiliate of such Person or any such stockholder, partner,
member, creditor, customer, supplier or other Person; or (d) a member of the
immediate family of any such stockholder, director, officer, employee, partner,
member, creditor, customer, supplier or other Person. (As used in this
definition, the term “Affiliate” means any Person controlling, under common
control with, or controlled by the Person in question; and the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of management, policies or activities of a Person or entity,
whether through ownership of voting securities, by contract or otherwise.)

 

A natural Person who satisfies the foregoing definition other than subparagraph
(b) shall not be disqualified from serving as an Independent Manager of the
general partner of Borrower if such individual is an independent manager
provided by a nationally-recognized company that provides professional
independent managers and that also provides other corporate services in the
ordinary course of its business to Borrower and/or its Affiliates or if such
individual receives customary director’s fees for so serving, subject to the
limitation on fees set forth below.

 

A natural Person who otherwise satisfies the foregoing shall not be disqualified
from serving as an Independent Manager of the general partner of Borrower if
such individual is at the time of initial appointment, or at any time while
serving as a Independent Manager of the

 

-12-



--------------------------------------------------------------------------------

general partner of Borrower, an Independent Manager of a “Single Purpose Entity”
affiliated with of Borrower (other than any entity that owns a direct or
indirect equity interest in Borrower) if such natural Person is an independent
manager provided by a nationally-recognized company that provides professional
independent managers or such individual does not derive more than 5% of his or
her annual income from serving as a manager of Borrower or any Affiliate of
Borrower.

 

“Insolvency Opinion” shall mean that certain substantive non-consolidation
opinion letter if, as and when required to be delivered by Morgan, Lewis &
Bockius LLP or other counsel selected by Borrower in connection with the Loan.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Interest Period” means, in connection with the calculation of interest accrued
with respect to any specified Payment Date, the period from and including the
eleventh (11th) day of the prior calendar month to and including the tenth
(10th) day of the calendar month in which the applicable Payment Date occurs;
provided, however, that with respect to the Payment Date occurring in March,
2004, the Interest Period shall be the period commencing on the Closing Date to
and including March 10, 2004. Each Interest Period, except for the Interest
Period ending March 10, 2004, shall be a full month and shall not be shortened
by reason of any payment of the Loan prior to the expiration of such Interest
Period.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

 

“Lehman” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Lehman Group” shall have the meaning set forth in Section 9.2(b) hereof.

 

-13-



--------------------------------------------------------------------------------

“Lender” shall mean Lehman Brothers Bank FSB, a federal stock savings bank,
together with its successors and assigns.

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit which is either (a) an “evergreen” letter of credit
(meaning, for the purposes of this definition, a Letter of Credit which is
automatically renewed unless the issuer thereof provides not less than sixty
(60) days notice to Lender that said Letter of Credit will not be automatically
renewed) or (b) one which does not expire until at least two Business Days after
the Maturity Date and which Letter of Credit is in form and substance reasonably
satisfactory to Lender, and entitles Lender as beneficiary thereunder to draw
thereon based solely on a statement purportedly executed by an officer of Lender
stating that it has the right to draw thereon, and issued by a domestic Approved
Bank or the U.S. agency or branch of a foreign Approved Bank, provided that if
there are no domestic Approved Banks or U.S. agencies or branches of a foreign
Approved Bank then issuing letters of credit, then such letter of credit may be
issued by a domestic bank, the long term unsecured debt rating of which is the
highest such rating then given by the Rating Agency or Rating Agencies, as
applicable, to a domestic commercial bank.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“LIBOR Business Day” means a day upon which United States dollar deposits may be
dealt in on the London and the New York City interbank markets and commercial
banks and foreign exchange markets are open in London and New York City.

 

“LIBOR Rate” shall mean for each Interest Period prior to the Fixed Rate
Conversion Date, the quoted offered rate for one-month United States dollar
deposits with leading banks in the London interbank market that appears as of
11:00 a.m. (London time) on the related Determination Date on Telerate Page
3750.

 

If, as of such time on any Determination Date, no quotation is given on Telerate
Page 3750, then Lender shall establish the LIBOR Rate on such Determination Date
by requesting four Reference Banks meeting the criteria set forth herein to
provide the quotation offered by its principal London office for making
one-month United States dollar deposits with leading banks in the London
interbank market as of 11:00 a.m., London time, on such Determination Date.

 

(i) If two or more Reference Banks provide such offered quotations, then the
LIBOR Rate for the next Interest Period shall be the arithmetic mean of such
offered quotations (rounded upward if necessary to the nearest whole multiple of
1/1,000%).

 

(ii) If only one or none of the Reference Banks provides such offered
quotations, then the LIBOR Rate for the next Interest Period shall be the
Reserve Rate.

 

(iii) If on any Determination Date, Lender is required but is unable to
determine the LIBOR Rate in the manner provided in paragraphs (i) and (ii)

 

-14-



--------------------------------------------------------------------------------

above, the LIBOR Rate for the next Interest Period shall be the LIBOR Rate as
determined on the preceding Determination Date.

 

The establishment of the LIBOR Rate on each Determination Date by Lender in
accordance with this Agreement shall be final and binding, absent manifest
error.

 

“LIBOR Spread” shall mean one hundred twenty five (125) basis points (1.25%).

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, the Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

“Loan” shall mean the loan in the original principal amount of $520,000,000 made
by Lender to Borrower pursuant to this Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the Assignment
of Management Agreement, the Cash Management Agreement, the Lockbox Agreement,
the Guaranty of Recourse Obligations and all other documents executed and/or
delivered in connection with the Loan.

 

“Lockbox Account” shall have the meaning set forth in Section 2.6 hereof.

 

“Lockbox Agreement” shall have the meaning set forth in the Cash Management
Agreement.

 

“Lockout Release Date” shall mean July 11, 2023.

 

“Management Agreement” shall mean the management agreement to be entered into by
and between Borrower and Manager, pursuant to which the Manager is to provide
management and other services with respect to the Property.

 

“Manager” shall mean First States Management Corp., LLC, a Delaware limited
liability company.

 

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (i) the use, value or possession of the Property taken as a
whole (including the Net Operating Income), (ii) the business, profits,
operations or condition (financial or otherwise) of Borrower, or (iii) the
ability of Borrower to repay the principal and interest of the Loan as it
becomes due.

 

-15-



--------------------------------------------------------------------------------

“Material Lease” shall mean (i) the State Street Lease and (ii) any other Lease
(A) covering more than 50,000 rentable square feet at the Property or (B) made
with a Tenant that is a Tenant under another Lease at the Property or that is an
Affiliate of any other Tenant under a Lease at the Property, if the Leases
together cover more than 50,000 rentable square feet.

 

“Maturity Date” shall mean October 11, 2023 such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Mezzanine Loan” shall have the meaning set forth in Section 9.9 hereof.

 

“Mezzanine Option” shall have the meaning set forth in Section 9.9 hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Borrower” shall have the meaning set forth in Section 9.9 hereof.

 

“Mortgage Lender” shall have the meaning set forth in Section 9.9(a) hereof.

 

“Mortgage Loan” shall have the meaning set forth in Section 9.9 hereof.

 

“Mortgage” shall mean the Mortgage and Security Agreement dated the date hereof,
executed and delivered by Borrower as security for the Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Net Cash Flow” for any period shall mean the amount, determined in accordance
with cash basis accounting methods consistently applied, obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

 

“Net Cash Flow After Debt Service” for any period shall mean the amount obtained
by subtracting Debt Service for such period from Net Cash Flow for such period.

 

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(v)
hereof.

 

-16-



--------------------------------------------------------------------------------

“Net Worth Threshold” shall have the meaning set forth in Section 7.7 hereof.

 

“New Manager” shall have the meaning set forth in Section 9.6 hereof.

 

“Nondisturbance Agreement” shall have the meaning set forth in Section 5.1.20(e)
hereof.

 

“Note” shall mean that certain note of even date herewith in the principal
amount of Five Hundred Twenty Million and no/100 Dollars ($520,000,000), made by
Borrower in favor of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Officers’ Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of the general partner or member
of Borrower.

 

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP (or such other accounting basis reasonably acceptable to
Lender), of whatever kind relating to the operation, maintenance and management
of the Property that are incurred on a regular monthly or other periodic basis,
including without limitation, utilities, ordinary repairs and maintenance,
insurance, license fees, property taxes and assessments, advertising expenses,
management fees, payroll and related taxes, computer processing charges,
operational equipment or other lease payments as approved by Lender, and other
similar costs, but excluding depreciation, Debt Service, Capital Expenditures
and contributions to the Reserve Funds.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

 

“Patriot Act” shall have the meaning set forth in Section 4.1.34 hereof.

 

“Payment Date” shall mean the eleventh (11th) day of each calendar month during
the term of the Loan commencing April, 2004 or, if such day is not a Business
Day, the immediately preceding Business Day.

 

“Permitted Encumbrances” shall mean collectively, (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, and (d) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion, which Permitted Encumbrances in the
aggregate do not materially adversely affect the value or use of the Property or
Borrower’s ability to repay the Loan.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior

 

-17-



--------------------------------------------------------------------------------

to the first monthly Payment Date following the date of acquiring such
investment and meeting one of the appropriate standards set forth below:

 

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(ii) Federal Housing Administration debentures;

 

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Student Loan Marketing Association (debt obligations), the
Financing Corp. (debt obligations), and the Resolution Funding Corp. (debt
obligations); provided, however, that the investments described in this clause
must (A) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (B) if rated by S&P, must not have an “r” highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and (D)
such investments must not be subject to liquidation prior to their maturity;

 

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments

 

-18-



--------------------------------------------------------------------------------

described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(vii) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that

 

-19-



--------------------------------------------------------------------------------

the investments described in this clause must (A) have a predetermined fixed
dollar of principal due at maturity that cannot vary or change, (B) if rated by
S&P, must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

(viii) units of taxable money market funds or mutual funds, which funds are
regulated investment companies, seek to maintain a constant net asset value per
share and invest solely in obligations backed by the full faith and credit of
the United States, which funds have the highest rating available from each
Rating Agency (or, if not rated by all Rating Agencies, rated by at least one
Rating Agency and otherwise acceptable to each other Rating Agency, as confirmed
in writing that such investment would not, in and of itself, result in a
downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) for money market funds or mutual
funds; and

 

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

 

“Permitted Owner” shall mean a Person who satisfies (i), (ii) or (iii) below:
(i) a Qualified Transferee or an Affiliate of a Qualified Transferee that is
wholly owned and controlled by such Qualified Transferee; (ii) a Sponsor or an
Affiliate of a Sponsor that is wholly owned and controlled by such Sponsor, or
(iii) any other Person (a) approved by Lender or, (b) if a Securitization shall
have occurred, regarding which Person a Rating Agency Confirmation is obtained.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, business trust, real estate investment
trust, unincorporated association, any federal, state, county or municipal
government or any bureau, department or agency thereof and any fiduciary acting
in such capacity on behalf of any of the foregoing.

 

“Personal Property” shall have the meaning specified in Section 6.1(a)(i).

 

“Physical Conditions Report” shall mean a report dated February [11], 2004
prepared by EMG regarding the physical condition of the Property, satisfactory
in form and

 

-20-



--------------------------------------------------------------------------------

substance to Lender in its sole discretion, which report shall, among other
things, (a) confirm that the Property and its use complies, in all material
respects, with all applicable Legal Requirements (including, without limitation,
zoning, subdivision and building laws) and (b) include a copy of a certificate
of occupancy (temporary or final, as applicable) with respect to all
Improvements on the Property.

 

“Policy” and “Policies” shall have the meaning specified in Section 6.1(b)
hereof.

 

“Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time. If Citibank, N.A. ceases to announce a base rate,
Prime Rate shall mean the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If The Wall Street Journal ceases to
publish the “Prime Rate,” the Lender shall select an equivalent publication that
publishes such “Prime Rate,” and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a reasonably comparable
interest rate index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate plus the Prime Rate Spread.

 

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) the LIBOR Rate plus the LIBOR Spread on the date the LIBOR
Rate was last applicable to the Loan and (b) the Prime Rate on the date that the
LIBOR Rate was last applicable to the Loan; provided, however, in no event shall
such difference be a negative number.

 

“Prohibited Person” shall mean any Person:

 

(i) listed in the Annex to, or is otherwise subject to the provisions of, the
Executive Order;

 

(ii) that is owned or controlled by, or acting for or on behalf of, any Person
that is listed in the Annex to, or is otherwise subject to the provisions of the
Executive Order;

 

(iii) with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering or other Legal Requirements,
including the Patriot Act and the Executive Order;

 

(iv) that commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

 

(v) that is named as a “specifically designated national (SDN) and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or

 

-21-



--------------------------------------------------------------------------------

(vi) that is an affiliate (including any principal, officer, immediate family
member or close associate) of a Person described in one or more of clauses (i) –
(v) of this definition of Prohibited Person.

 

“Property” shall mean each parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to the Property and Improvements, as more
particularly described in the Granting Clauses of the Mortgage and referred to
therein as the “Property”.

 

“Publicly Traded Corporation” shall mean any corporation, the shares of which
are publicly traded on the New York Stock Exchange or any other national
securities exchange.

 

“Punch List Items” shall mean the items listed in the Escrow Agreement.

 

“Qualified Transferee” shall mean any one of the following Persons:

 

(i) a pension fund, pension trust or pension account that (a) has total real
estate assets of at least $1 Billion and (b) is managed by a Person who controls
at least $1 Billion of real estate equity assets; or

 

(ii) a pension fund advisor who (a) immediately prior to such transfer, controls
at least $1 Billion of real estate equity assets and (b) is acting on behalf of
one or more pension funds that, in the aggregate, satisfy the requirements of
clause (i) of this definition; or

 

(iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (a) with a net worth, as of a
date no more than six (6) months prior to the date of the transfer of at least
$500 Million and (b) who, immediately prior to such transfer, controls real
estate equity assets of at least $1 Billion; or

 

(iv) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia) (a)
with a combined capital and surplus of at least $500 Million and (b) who,
immediately prior to such transfer, controls real estate equity assets of at
least $1 Billion; or

 

(v) any Person (a) with a long-term unsecured debt rating from the Rating
Agencies of at least investment grade or (b) who (i) owns or operates at least
six (6) office properties totaling at least two million square feet of gross
leasable area, (ii) has a net worth, as of a date no more than six (6) months
prior to the date of such transfer, of at least $500 Million and (iii)
immediately prior to such transfer, controls real estate equity assets of at
least $1 Billion.

 

“Qualifying Manager” shall mean each of (i) State Street Tenant or an Affiliate
of State Street Tenant or (ii) Gale Company or (iii) First States Group or an
Affiliate of First States Group or (iv) any reputable and experienced management
organization possessing

 

-22-



--------------------------------------------------------------------------------

experience in managing properties similar in size, scope and value to the
Property, provided that (a) prior to a Securitization, Borrower shall have
obtained the prior written consent of Lender for such entity and (b) after a
Securitization, a Rating Agency Confirmation with respect to the management of
the Property by such entity.

 

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally-recognized statistical rating agency which has been approved by
Lender.

 

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.

 

“Rating Surveillance Charge” shall have the meaning set forth in Section 9.3
hereof.

 

“Reference Bank” means a leading bank engaged in transactions in Eurodollar
deposits in the international Eurocurrency market that has an established place
of business in London. If any such Reference Bank should be removed from the
Telerate Page 3750 or in any other way fail to meet the qualifications of a
Reference Bank, Lender may designate alternative Reference Banks meeting the
criteria specified above.

 

“Registration Statement” shall have the meaning set forth in Section 9.2(b)
hereof.

 

“Regular Interest Rate” shall mean a fixed rate of interest equal to [5.79]% per
annum.

 

“Related Party” and “Related Parties” shall have the meaning set forth in
Section 4.1.30(d).

 

“Release Date” shall mean the earlier to occur of (i) the third anniversary of
the Fixed Rate Conversion Date and (ii) the date that is two (2) years from the
“startup day” (within the meaning of Section 860G(a)(9) of the Code) of the
REMIC Trust established in connection with the last Securitization involving any
portion of this Loan.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower or its agents or employees from
any and all sources

 

-23-



--------------------------------------------------------------------------------

arising from or attributable to the Property, and proceeds, if any, from
business interruption or other loss of income insurance.

 

“Replacement Reserve Monthly Deposit” shall mean an amount equal to (i)
$8,754.68 per month for the period commencing on the Closing Date and ending on
(but including) the Payment Date that occurs in February, 2014, (ii) $17,509.37
per month for the period commencing on the Payment Date that occurs in March,
2014 and ending on (but including) the Payment Date that occurs in February,
2019, and (iii) $26,264.05 per month for the period commencing on the Payment
Date that occurs in March, 2019 and ending on but excluding the Maturity Date.

 

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3
hereof.

 

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3
hereof.

 

“Replacements” shall have the meaning set forth in Section 7.3 hereof.

 

“Reserve Funds” shall mean the Tax and Insurance Escrow Fund, the Replacement
Reserve Fund, the Unfunded Tenant Allowances Account and any other escrow fund
established by the Loan Documents.

 

“Reserve Rate” means the rate per annum which Lender determines to be either (i)
the arithmetic mean (rounded upwards if necessary to the nearest whole multiple
of 1/1,000%) of the one-month United States dollar lending rates that at least
three major New York City banks selected by Lender are quoting, at 11:00 a.m.
(New York time) on the relevant Determination Date, to the principal London
offices of at least two of the Reference Banks, or (ii) in the event that at
least two such rates are not obtained, the lowest one-month United States dollar
lending rate which New York City banks selected by Lender are quoting as of
11:00 a.m. (New York time) on such Determination Date to leading European banks.

 

“Restoration” shall have the meaning set forth in Section 6.2 hereof.

 

“Restoration Threshold Amount” shall mean an amount equal to $5,000,000.00.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc.

 

“Scheduled Defeasance Payments” shall mean scheduled payments of interest and
principal under the Note for all monthly Payment Dates occurring after the
Defeasance Date and up to and including the Maturity Date (including the
outstanding principal balance on the Note as of the Maturity Date), and all
payments required after the Defeasance Date, if any, under the Loan Documents
for servicing fees, Rating Surveillance Charges and other similar charges.

 

“Secondary Market Transactions” shall have the meaning set forth in Section
9.1(a) hereof.

 

-24-



--------------------------------------------------------------------------------

“Securities” shall have the meaning set forth in Section 9.1(a) hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1(a) hereof.

 

“Security Agreement” shall mean a security agreement in form and substance that
would be satisfactory to a prudent lender pursuant to which Borrower grants
Lender a perfected, first priority security interest in the Defeasance
Collateral Account and the Defeasance Collateral.

 

“Security Deposits” shall have the meaning set forth in Section 5.1.20(o).

 

“Security Deposit Account” shall have the meaning set forth in Section
5.1.20(o).

 

“Security Deposit Reserve Account” shall have the meaning set forth in Section
5.1.20(o).

 

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.5 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

 

“Sponsor” shall mean First States Group, L.P., a Delaware limited partnership.

 

“Standard Statements” shall have the meaning set forth in Section 9.1(c).

 

“State” shall mean the State in which the Property is located.

 

“State Street Tenant” shall mean SSB Realty LLC, a Delaware limited liability
company, as tenant under the State Street Lease.

 

“State Street Lease” shall mean the lease described on Schedule II, including
the guaranty executed by State Street Corporation in connection therewith.

 

“Successor Borrower” shall have the meaning set forth in Section 2.4.3 hereof.

 

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

 

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

 

-25-



--------------------------------------------------------------------------------

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.

 

“Telerate Page 3750” means the display designated as page 3750 on the Dow Jones
Telerate Service (or such other page as may replace Page 3750 on that service or
such other service as may be nominated by the British Bankers-Association as the
information vendor for the purposes of displaying British Bankers-Association
Interest Settlement Rates for U.S. dollar deposits).

 

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form (acceptable to Lender) (or, if the Property is in a State which does
not permit the issuance of such ALTA policy, such form as shall be permitted in
such State and acceptable to Lender) issued with respect to the Property and
insuring the lien of the Mortgage.

 

“Trade Debt” shall have the meaning set forth in Section 5.1.11(b) hereof.

 

“Transfer” shall have the meaning set forth in Section 5.2.13 hereof.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

 

“Underwriter Group” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Unfunded Tenant Allowances” shall mean the amounts specifically set forth in
any Lease as a payment to or reimbursement due to a tenant from Borrower for
costs incurred to finish, “build out” or furnish such tenant’s applicable leased
premises including, without limitation, “Landlord’s Contribution” (as such term
is defined in the State Street Lease), Landlord’s Work (as such term is defined
in the State Street Lease) and Punch List Items.

 

“Unfunded Tenant Allowances Account” shall the meaning set forth in Section 7.4
hereof.

 

“Updated Information” shall have the meaning set forth in Section 9.1(b) hereof.

 

“U.S. Obligations” shall mean direct non-callable obligations of the United
States of America.

 

“Utility Services” shall have the meaning set forth in Section 4.1.14 hereof.

 

“Yield Maintenance Premium” shall mean the amount (if any) which, when added to
the remaining principal amount of the Note, will be sufficient to purchase U.S.
Obligations providing the required Scheduled Defeasance Payments as and when
due.

 

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall

 

-26-



--------------------------------------------------------------------------------

indicate otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. All uses of the phrase “unreasonably withheld” shall mean
“unreasonably withheld, conditioned or delayed”. Unless otherwise specified, all
meanings attributed to defined terms herein shall be equally applicable to both
the singular and plural forms of the terms so defined.

 

  II. GENERAL TERMS

 

Section 2.1 Loan Commitment; Disbursement to Borrower.

 

2.1.1 The Loan. Subject to and upon the terms and conditions set forth herein,
Lender hereby agrees to make and Borrower hereby agrees to accept the Loan on
the Closing Date.

 

2.1.2 Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.3 The Note, Mortgage and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgage, the Assignment of Leases and the other Loan
Documents.

 

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
acquire the Property, (b) pay all past-due Basic Carrying Costs, if any, in
respect of the Property, (c) pay costs and expenses incurred in connection with
the closing of the Loan, as approved by Lender, (d) fund any working capital
requirements of the Property, and (e) distribute the balance, if any, to
Borrower.

 

Section 2.2 Interest; Loan Payments; Late Payment Charge.

 

2.2.1 Interest; Payments Generally. Interest on the outstanding principal
balance of the Loan and the Note shall accrue at the Applicable Interest Rate
and shall be calculated in accordance with Section 2.2.2. Monthly installments
of the Debt Service Payment Amount shall be paid on each monthly Payment Date
commencing on the Payment Date occurring in April, 2004 and on each succeeding
Payment Date up to but excluding the Maturity Date. The outstanding principal
balance of the Loan together with all accrued and unpaid interest thereon shall
be due and payable on the Maturity Date. All amounts due under the Note shall be
payable without setoff, counterclaim or any other deduction whatsoever.

 

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the Interest Period for which the calculation is being made by (b) a daily rate
based on a three hundred sixty (360) day year by (c) the outstanding principal
balance of the Loan.

 

2.2.3 Making of Payments. Each payment by Borrower hereunder or under the Note
shall be made in funds settled through the New York Clearing House Interbank
Payments

 

-27-



--------------------------------------------------------------------------------

System or other funds immediately available to Lender by 11:00 a.m., New York
City time, on the date such payment is due, to Lender by deposit to such account
as Lender may designate by written notice to Borrower. For purposes of making
payments hereunder, but not for purposes of calculating interest accrual
periods, if the day on which such payment is due is not a Business Day, then
amounts due on such date shall be due on the immediately succeeding Business
Day.

 

2.2.4 Payments Before Maturity Date. Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan from the Closing Date up to and including February 10, 2004
and (b) on the Payment Date occurring in March, 2004 and on each Payment Date
thereafter up to but not including the Maturity Date, an amount equal to the
Debt Service Payment Amount, which payments shall be applied first to accrued
and unpaid interest for the prior Interest Period and the balance, if any, to
the outstanding principal balance of the Loan.

 

2.2.5 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgage
and the other Loan Documents.

 

2.2.6 Payments after Default. Upon the occurrence and during the continuance of
an Event of Default, interest on the outstanding principal balance of the Loan
and, to the extent permitted by law, overdue interest and other amounts due in
respect of the Loan, shall accrue at the Default Rate, calculated from the date
such payment was due without regard to any grace or cure periods contained
herein until the earlier of the date the Event of Default is cured or waived or
the date upon which the Debt is paid in full and shall be secured by the
Mortgage. This paragraph shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right
or remedy accruing to Lender by reason of the occurrence and continuance of any
Event of Default; and Lender retains its rights under the Note to accelerate and
to continue to demand payment of the Debt upon the happening and during the
continuance of any Event of Default.

 

2.2.7 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents is not paid by Borrower on or prior to the date on
which it is due, Borrower shall pay to Lender within five (5) days after demand
an amount equal to the lesser of (i) five percent (5%) of such unpaid sum if the
State Street Lease is not in effect or one percent (1%) of such unpaid sum if
the State Street Lease is in effect or (ii) the maximum amount permitted by
applicable law in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Any such amount shall be secured by the Mortgage
and the other Loan Documents to the extent permitted by applicable law.

 

2.2.8 Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Applicable

 

-28-



--------------------------------------------------------------------------------

Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder or if
the Loan has been repaid in full, shall immediately be returned to Borrower. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

 

2.2.9 Determination of the LIBOR Rate. (a) Subject to the terms and conditions
of this Section 2.2.9, until the Fixed Rate Conversion Date, the Loan shall bear
interest at the LIBOR Rate plus the LIBOR Spread.

 

(b) In the event that Lender shall have reasonably determined that by reason of
circumstances beyond Lender’s reasonable control affecting the interbank
eurodollar market the LIBOR Rate cannot be determined as provided in the
definition of the LIBOR Rate as set forth herein, then Lender shall forthwith
give notice by telephone to Robert Delaney of American Financial Realty Trust of
such fact, confirmed in writing, to Borrower at least one (1) Business Day prior
to the last day of the Interest Period in which such fact shall be determined.
If such notice is given, the Loan shall be converted, from and after the first
day of the next succeeding Interest Period until the Fixed Rate Conversion Date,
to a Prime Rate Loan.

 

(c) If, pursuant to the terms of Section 2.2.9(b) above, the Loan has been
converted to a Prime Rate Loan but thereafter the LIBOR Rate can again be
determined as provided in the definition of the LIBOR Rate as set forth herein,
Lender shall give notice thereof to Borrower and convert the Prime Rate Loan
back to a loan bearing interest based on the LIBOR Rate by delivering to
Borrower notice of such conversion no later than 11:00 a.m. (New York City
Time), one (1) Business Days prior to the next succeeding Determination Date, in
which event the Prime Rate Loan shall be converted to a loan bearing interest
based on the LIBOR Rate from, after and including the first day of the next
succeeding Interest Period. Notwithstanding any provision of this Agreement to
the contrary, in no event shall Borrower have the right to elect to convert the
Loan to a Prime Rate Loan.

 

(d) With respect to the LIBOR Rate, all payments made by Borrower hereunder
shall be made free and clear of, and without reduction for or on account of,
income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions, reserves or withholdings imposed, levied, collected, withheld or
assessed by any Governmental Authority, which are imposed, enacted or become
effective after the date hereof (such non-excluded taxes being referred to
collectively as “Foreign Taxes”), excluding income and franchise taxes of the
United States of America or any political subdivision or taxing authority
thereof or therein (including Puerto Rico) or any other jurisdiction. If any
Foreign Taxes are required to be withheld from any amounts payable to Lender
hereunder, the amounts so payable to Lender shall be increased to the extent
necessary to yield to Lender (after payment of all Foreign Taxes) interest or
any such other amounts payable hereunder at the rate or in the amounts specified
hereunder. Whenever any Foreign Tax is payable pursuant to applicable law by
Borrower, as promptly as possible

 

-29-



--------------------------------------------------------------------------------

thereafter, Borrower shall send to Lender an original official receipt, if
available, or certified copy thereof showing payment of such Foreign Tax.
Subject to the provisions of Section 9.4 hereof, Borrower hereby indemnifies
Lender for any incremental taxes, interest or penalties that may become payable
by Lender which may result from any failure by Borrower to pay any such Foreign
Tax when due to the appropriate taxing authority or any failure by Borrower to
remit to Lender the required receipts or other required documentary evidence.

 

(e) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain the Applicable Interest Rate based on the LIBOR Rate as contemplated
hereunder, (i) the obligation of Lender hereunder to maintain the LIBOR Rate or
to convert a Prime Rate Loan to an interest rate based on the LIBOR Rate as
contemplated hereunder shall be canceled forthwith and (ii) any portion of the
Loan bearing interest at an interest rate based on the LIBOR Rate shall be
converted automatically to a Prime Rate Loan on the first day of the next
succeeding Interest Period or within such earlier period as required by law.
Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the Loan at an interest rate based on the
LIBOR Rate as contemplated hereunder. Lender’s notice of such costs, as
certified to Borrower, shall be conclusive absent manifest error.

 

(f) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

 

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of the LIBOR Rate
hereunder;

 

(ii) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material; or

 

(iii) shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender in its reasonable discretion. If Lender becomes entitled to claim any
additional amounts

 

-30-



--------------------------------------------------------------------------------

pursuant to this Section 2.2.9(f), Lender shall provide Borrower with not less
than thirty (30) days written notice specifying in reasonable detail the event
by reason of which it has become so entitled and the additional amount required
to fully compensate Lender for such additional cost or reduced amount. A
certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive in the
absence of manifest error. Subject to Section 2.2.9(h) hereof, this provision
shall survive payment of the Note and the satisfaction of all other obligations
of Borrower under this Agreement and the Loan Documents.

 

(g) Subject to the provisions of Section 9.4 hereof, Borrower agrees to
indemnify Lender and to hold Lender harmless from any loss or expense which
Lender sustains or incurs as a consequence of (i) any default by Borrower in
payment of the principal of or interest on at an interest rate based on the
LIBOR Rate, including, without limitation, any such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain the interest rate based on the LIBOR Rate hereunder, (ii) any
prepayment (whether voluntary or mandatory) of the Loan on a day that (A) is not
a Payment Date or (B) is a Payment Date if Borrower did not give the prior
written notice of such prepayment required pursuant to the terms of this
Agreement, including, without limitation, such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain the Regular Interest Rate hereunder and (iii) the conversion
pursuant to the terms hereof of the interest rate based on the LIBOR Rate to the
Prime Rate Loan on a date other than the Payment Date, including, without
limitation, such loss or expenses arising from interest or fees payable by
Lender to lenders of funds obtained by it in order to maintain the LIBOR Rate
hereunder (the amounts referred to in clauses (i), (ii) and (iii) are herein
referred to collectively as the “Breakage Costs”); provided, however, Borrower
shall not indemnify Lender from any loss or expense arising from Lender’s
willful misconduct, fraud, or gross negligence. This provision shall survive
payment of the Note in full and the satisfaction of all other obligations of
Borrower under this Agreement and the other Loan Documents.

 

(h) Lender shall not be entitled to claim compensation pursuant to this Section
2.2.9 for any Foreign Taxes, increased cost or reduction in amounts received or
receivable hereunder, or any reduced rate of return, which was incurred or which
accrued more than the earlier of (i) ninety (90) days before the date Lender
notified Borrower of the change in law or other circumstance on which such claim
of compensation is based and delivered to Borrower a written statement setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.2.9, which statement shall be conclusive and
binding upon all parties hereto absent manifest error or fraud, or (ii) any
earlier date (but not earlier than the effective date of such change in law or
circumstance), provided that Lender notified Borrower of such change in law or
circumstance and delivered the written statement referenced in clause (i) within
ninety (90) days after Lender received written notice of such change in law or
circumstance.

 

(i) Notwithstanding anything to the contrary in this Section 2.2.9, this
Agreement, the Note or any of the Loan Documents, Section 9.4 shall govern
enforcement of the indemnities contained herein.

 

-31-



--------------------------------------------------------------------------------

(j) Lender will use reasonable efforts (consistent with legal and regulatory
restrictions) to maintain the availability of the LIBOR Rate for the Loan and to
avoid or reduce any increased or additional costs (including Foreign Taxes)
payable by Borrower under Section 2.2.9, including, if requested by Borrower, a
transfer or assignment of the Loan to a branch, office or Affiliate of Lender in
another jurisdiction, or a redesignation of its lending office with respect to
the Loan, in order to maintain the availability of the LIBOR Rate for the Loan
or to avoid or reduce such increased or additional costs, provided that the
transfer or assignment or redesignation (a) would not result in any additional
costs, expenses or risk to Lender that are not reimbursed by Borrower and (b)
would not be disadvantageous in any other material respect to Lender as
determined by Lender in its reasonable discretion.

 

2.2.10 Adjustment to the Debt Service Payment Amount. Notwithstanding anything
to the contrary herein contained, the Debt Service Payment Amount shall be
increased from time to time to reflect the increases in the base or minimum rent
payments payable pursuant to the State Street Lease, such increase to be
determined by Lender and approved by Borrower, such approval not to be
unreasonably withheld.

 

2.2.11 Withholding Taxes. Lender represents that it is and shall continue to be
entitled to receive any payments to be made to it hereunder without the
withholding of any tax and will furnish to Borrower such forms, certifications,
statements and other documents as Borrower may reasonably request from time to
time to evidence such Lender’s exemption from the withholding of any tax imposed
by any jurisdiction or to enable Borrower to comply with any applicable Legal
Requirements relating thereto. Without limiting the effect of the foregoing, if
Lender is not now or hereafter created or organized under the laws of the United
States or any state thereof, Lender will furnish to Borrower Form W-8ECI or Form
W-8BEN of the U.S. Internal Revenue Service, or such other forms,
certifications, statements or documents, duly executed and completed by Lender,
as evidence of such Lender’s complete exemption from the withholding of United
States tax with respect thereto.

 

Section 2.3 Prepayments.

 

2.3.1 Voluntary Prepayments. (a) Borrower shall not have the right to prepay the
Loan in whole or in part except in accordance with this Agreement.

 

(b) From and after the Lockout Release Date, Borrower may, at its option and
upon ten (10) Business Days prior written notice to Lender, prepay the Debt in
whole, but not in part, without payment of the Yield Maintenance Premium or any
other prepayment premium; provided, however, if such prepayment shall be made on
a date other than a Payment Date, Borrower shall pay to Lender, simultaneously
with such prepayment, the interest that would have accrued at the Applicable
Interest Rate on the amount then prepaid through the end of the Interest Period
in which such prepayment occurs.

 

2.3.2 Mandatory Prepayments. On each date on which Borrower actually receives
any Net Proceeds, if Lender is not obligated, or does not consent, to make such
Net Proceeds available to Borrower for Restoration, Borrower shall prepay the
outstanding principal balance of the Note in an amount equal to one hundred
percent (100%) of such Net Proceeds.

 

-32-



--------------------------------------------------------------------------------

No Yield Maintenance Premium or other penalty shall be due in connection with a
prepayment made pursuant to this Section 2.3.2.

 

2.3.3 Prepayments After Default. If prior to the Lockout Release Date, and
following an Event of Default which is continuing, payment of all or any part of
the Loan (exclusive of any Debt Service) is tendered by Borrower or otherwise
recovered by Lender, such tender or recovery shall be deemed a voluntary
prepayment by Borrower and Borrower shall pay, in addition to the Debt, an
amount equal to the greater of (i) one percent (1%) of the outstanding principal
amount of the Loan to be prepaid or satisfied, or (ii) the Yield Maintenance
Premium that would be required if a Defeasance Event had occurred in an amount
equal to the outstanding principal amount of the Loan to be satisfied or
prepaid.

 

Section 2.4 Defeasance.

 

2.4.1 Conditions to Defeasance. (a) Provided no Event of Default shall have
occurred and remain uncured, Borrower shall have the right at any time after the
Release Date and prior to Lockout Release Date to voluntarily defease the entire
Loan and obtain a release of the lien of the Mortgage by providing Lender with
the Defeasance Collateral (hereinafter, a “Defeasance Event”), subject to the
satisfaction of the following conditions precedent:

 

(i) Borrower shall provide Lender not less than thirty (30) days notice (or such
shorter period of time if permitted by Lender in its sole discretion) specifying
a date (the “Defeasance Date”) on which the Defeasance Event is to occur;

 

(ii) Borrower shall pay to Lender (A) all payments of principal and interest due
on the Loan to and including the Defeasance Date and (B) all other sums, then
due under the Note, this Agreement, the Mortgage and the other Loan Documents;

 

(iii) Borrower shall deposit the Defeasance Collateral into the Defeasance
Collateral Account and otherwise comply with the provisions of Sections 2.4.2
and 2.4.3 hereof;

 

(iv) Borrower shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Defeasance Collateral;

 

(v) Borrower shall deliver to Lender an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that (A)
Lender has a legal and valid perfected first priority security interest in the
Defeasance Collateral Account and the Defeasance Collateral, (B) if a
Securitization has occurred, the REMIC Trust formed pursuant to such
Securitization will not fail to maintain its status as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Code as a result
of a Defeasance Event pursuant to this Section 2.4, (C) the Defeasance Event
will not result in a deemed exchange for purposes of the Code and will not
adversely affect the status of the Note as indebtedness for federal income tax
purposes, (D) delivery of the Defeasance Collateral and the grant of a security
interest therein to Lender shall not constitute an avoidable preference under
Section 547 of the Bankruptcy Code or

 

-33-



--------------------------------------------------------------------------------

applicable state law and (E) a non-consolidation opinion with respect to the
Successor Borrower;

 

(vi) Borrower shall deliver to Lender a Rating Agency Confirmation as to the
Defeasance Event;

 

(vii) Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.4 have been satisfied;

 

(viii) if required by the Rating Agencies, Borrower shall deliver a certificate
of a “Big Four” or other nationally recognized public accounting firm acceptable
to Lender certifying that the Defeasance Collateral will generate monthly
amounts equal to or greater than the Scheduled Defeasance Payments;

 

(ix) Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request; and

 

(x) Borrower shall pay all costs and expenses of Lender incurred in connection
with the Defeasance Event, including Lender’s reasonable attorneys’ fees and
expenses and Rating Agency fees and expenses.

 

If Borrower has elected to defease the Note and the requirements of this Section
2.4 have been satisfied, the Property shall be released from the lien of the
Mortgage and the Defeasance Collateral pledged pursuant to the Security
Agreement shall be the sole source of collateral securing the Note. In
connection with the release of the Lien, Borrower shall submit to Lender, not
less than thirty (30) days prior to the Defeasance Date (or such shorter time as
is acceptable to Lender in its sole discretion), a release of Lien (and related
Loan Documents) for execution by Lender. Such release shall be in a form
appropriate in the jurisdiction in which the Property is located and that
contains standard provisions protecting the rights of the releasing lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release. Borrower
shall pay all costs, taxes and expenses associated with the release of the lien
of the Mortgage, including Lender’s reasonable attorneys’ fees. Except as set
forth in this Section 2.4 and in Section 2.5, no repayment, prepayment or
defeasance of all or any portion of the Note shall cause, give rise to a right
to require, or otherwise result in, the release of the lien of the Mortgage on
the Property.

 

2.4.2 Defeasance Collateral Account. On or before the date on which Borrower
delivers the Defeasance Collateral, Borrower shall open at any Eligible
Institution the defeasance collateral account (the “Defeasance Collateral
Account”) which shall at all times be an Eligible Account. The Defeasance
Collateral Account shall contain only (i) Defeasance Collateral, and (ii) cash
from interest and principal paid on the Defeasance Collateral. All cash from
interest and principal payments paid on the Defeasance Collateral shall be paid
over to Lender on each Payment Date and applied first to accrued and unpaid
interest and then to principal. Any cash from interest and principal paid on the
Defeasance Collateral not needed to pay the Scheduled Defeasance Payments shall
be paid to Borrower. Borrower shall cause the Eligible Institution at which the
Defeasance Collateral is deposited to enter an agreement with Borrower and
Lender, satisfactory to Lender in its sole discretion, pursuant to which such

 

-34-



--------------------------------------------------------------------------------

Eligible Institution shall agree to hold and distribute the Defeasance
Collateral in accordance with this Agreement. The Borrower or Successor
Borrower, as applicable, shall be the owner of the Defeasance Collateral Account
and shall report all income accrued on Defeasance Collateral for federal, state
and local income tax purposes in its income tax return. Borrower shall prepay
all cost and expenses associated with opening and maintaining the Defeasance
Collateral Account. Lender shall not in any way be liable by reason of any
insufficiency in the Defeasance Collateral Account.

 

2.4.3 Successor Borrower. In connection with a Defeasance Event under this
Section 2.4, Borrower shall, if required by the Rating Agencies or if Borrower
elects to do so, establish or designate a successor entity (the “Successor
Borrower”) which shall be a single purpose bankruptcy remote entity and which
shall be approved by the Rating Agencies. Any such Successor Borrower may, at
Borrower’s option, be an Affiliate of Borrower unless the Rating Agencies shall
require otherwise. Borrower shall transfer and assign all obligations, rights
and duties under and to the Note, together with the Defeasance Collateral to
such Successor Borrower. Such Successor Borrower shall assume the obligations
under the Note and the Security Agreement and Borrower shall be relieved of its
obligations under such documents. Borrower shall pay a minimum of $1,000 to any
such Successor Borrower as consideration for assuming the obligations under the
Note and the Security Agreement. Borrower shall pay all costs and expenses
incurred by Lender, including Lender’s attorney’s fees and expenses, incurred in
connection therewith.

 

Section 2.5 Release.

 

2.5.1 Release of Property. Lender shall, at the expense of Borrower, upon
payment in full of all principal and interest on the Loan and all other amounts
due and payable by Borrower under the Loan Documents in accordance with the
terms and provisions of the Note and this Agreement or upon a Defeasance Event,
release the Lien of the Mortgage from the Property.

 

Section 2.6 Deposits into Lockbox Account. (a) Borrower shall cause all Rents
from the Property to be deposited into a segregated Eligible Account (the
“Lockbox Account”) with the Lockbox Bank pursuant to the Cash Management
Agreement, and Borrower shall, and shall cause the Manager, if applicable, to,
(i) deliver written instructions (which instructions may be contained in the
applicable Lease and which instructions shall be irrevocable by Borrower, unless
Lender shall have otherwise agreed, until Borrower’s obligations with respect to
the Loan have been satisfied) to all tenants under Leases to deliver all Rents
or other revenue payable thereunder or otherwise derived from the Property
directly to the Lockbox Account (to the extent that any such tenants have
already been directed to so deliver their respective Rents, no further
instructions will be required), and (ii) deposit all amounts received by
Borrower or by the Manager, if applicable, on Borrower’s behalf, constituting
Rents or other revenue of any kind from the Property into the Lockbox Account
within two (2) Business Days of receipt thereof. Disbursements from the Lockbox
Account will be made in accordance with the terms and conditions of this
Agreement and the Cash Management Agreement. Lender shall have the sole dominion
and control over the Lockbox Account and, except as set forth in the Cash
Management Agreement or in this Agreement, Borrower shall have no rights to make
withdrawals therefrom.

 

-35-



--------------------------------------------------------------------------------

(b) Every other Business Day, Lockbox Bank shall transfer to an account with the
Agent (the “Cash Collateral Account”) all funds available in the Lockbox
Account; the funds transferred to the Cash Collateral Account shall be applied
by Agent as set forth in the Cash Management Agreement.

 

  III. INTENTIONALLY DELETED

 

  IV. REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof and as of the Closing Date that:

 

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with its properties, businesses and operations.
Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, and the sole business of
Borrower is the ownership, management and operation of the Property. The
Organizational Chart attached hereto as Schedule III accurately depicts the
organizational structure of Borrower. Borrower was formed on February 2, 2004,
as a Delaware limited liability company. The sole member of Borrower is First
States Group.

 

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute, assuming the due
execution and delivery of this Agreement and the other Loan Documents by each of
the other parties thereto, the legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement or other agreement or instrument to which
Borrower is a party or by which any of Borrower’s property or assets is subject,
nor will such action result in any violation of the provisions of any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over Borrower or any of Borrower’s properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any court or any such regulatory authority or other governmental agency or
body required for the

 

-36-



--------------------------------------------------------------------------------

execution, delivery and performance by Borrower of this Agreement or any other
Loan Documents has been obtained and is in full force and effect.

 

4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or, to
Borrower’s actual knowledge, threatened against or affecting Borrower or the
Property, which actions, suits or proceedings, if determined against Borrower or
the Property are reasonably likely to have a Material Adverse Effect.

 

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which is reasonably likely to have a Material Adverse
Effect. Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Borrower or the Property is bound. Borrower has no material financial obligation
under any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which Borrower is a party or by which Borrower or the Property
is otherwise bound, other than (a) obligations incurred in the ordinary course
of the operation of the Property and (b) obligations under the Loan Documents.

 

4.1.6 Title. Borrower has good, marketable and insurable fee simple title to the
real property comprising part of the Property and good title to the balance of
the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Mortgage, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(a) a valid, perfected lien on the real property comprising a part of the
Property, subject only to Permitted Encumbrances and the Liens created by the
Loan Documents and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. Borrower has received no
notice of any claims for payment for work, labor or materials affecting the
Property which are or may become a lien prior to, or of equal priority with, the
Liens created by the Loan Documents.

 

4.1.7 No Bankruptcy Filing. Neither Borrower nor any of its constituent Persons
are contemplating either the filing of a petition against Borrower or against
such constituent Persons under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s assets or
property, and Borrower has no actual knowledge of any Person contemplating the
filing of any such petition against Borrower or such constituent Persons.

 

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might

 

-37-



--------------------------------------------------------------------------------

adversely affect, the Property or the business, operations or condition
(financial or otherwise) of Borrower.

 

4.1.9 No Plan Assets. Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) Borrower is
not a “governmental plan” within the meaning of Section 3(32) of ERISA and (b)
transactions by or with Borrower are not subject to state statutes regulating
investment of, and fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code
currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Loan Agreement.

 

4.1.10 Compliance. To the actual knowledge of the Borrower, Borrower and the
Property and the use thereof comply in all material respects with all applicable
Legal Requirements, including, without limitation, building and zoning
ordinances and codes. Borrower has not received notice of any default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority.

 

4.1.11 Financial Information. To the actual knowledge of the Borrower, all
financial data, including, without limitation, the statements of cash flow and
income and operating expense, that were provided to Borrower and have been
delivered to Lender in respect of the Property (i) are true, complete and
correct in all material respects, (ii) accurately represent the financial
condition of the Property as of the date of such reports, and (iii) to the
extent prepared or audited by an independent certified public accounting firm,
have been prepared in accordance with GAAP (or such other accounting basis
reasonably acceptable to Lender) throughout the periods covered, except as
disclosed therein. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a Material Adverse Effect, except as referred to
or reflected in said financial statements. Since the date of such financial
statements, to Borrower’s actual knowledge there has been no material adverse
change in the financial condition, operations or business of Borrower from that
set forth in said financial statements.

 

4.1.12 Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s actual knowledge, is contemplated with respect to all or any
portion of the Property or for the relocation of roadways providing access to
the Property.

 

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

4.1.14 Utilities and Public Access. To the actual knowledge of the Borrower, the
Property has rights of access to public ways and is served by water, sewer,
sanitary sewer,

 

-38-



--------------------------------------------------------------------------------

storm drain facilities and other public utilities reasonably required in
connection with the operation of the Property (collectively, “Utility
Services”). The Utility Services are (i) adequate to service the Property for
its current and intended purposes; and (ii) are located either in the public
right-of-way abutting the Property (which are connected so as to serve the
Property without passing over other property) or in recorded easements serving
the Property and such easements are set forth in and insured by the Title
Insurance Policy. To the best of Borrower’s actual knowledge, all roads
necessary for the use of the Property for its current purposes have been
completed and dedicated to public use and accepted by all Governmental
Authorities.

 

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

 

4.1.16 Separate Lots. The Property is comprised of one or more parcels which
constitute a separate tax lot or lots separate and apart from all other real
property not encumbered by the Mortgage.

 

4.1.17 Assessments. To Borrower’s actual knowledge, there are no pending or,
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.

 

4.1.18 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable,
and Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

 

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

 

4.1.20 Insurance. Borrower has obtained and has delivered to Lender copies of
all certificates of insurance reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. No claims have been made under
any such policy, and no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any such policy.

 

4.1.21 Use of Property. The Property is used exclusively for office and retail
purposes, for a parking garage and other appurtenant and related uses.

 

4.1.22 Certificate of Occupancy; Licenses. To Borrower’s actual knowledge, all
certifications, permits, licenses and approvals required for construction of the
Property as an office building including without limitation, certificates of
completion and occupancy permits for floors presently occupied by tenants
(collectively, the “Licenses”), have been obtained and are final, not subject to
expiration or revocation and are in full force and effect. Borrower shall
procure and maintain all Licenses necessary for the construction and operation
of the Property as an office building in due course, including final
certificates of occupancy upon completion of construction of the Improvements as
provided in the State Street Lease, it being understood that

 

-39-



--------------------------------------------------------------------------------

only temporary certificates of occupancy are currently in effect with respect to
the Improvements.

 

4.1.23 Flood Zone. None of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood hazards.

 

4.1.24 Physical Condition. Except as set forth in the Physical Conditions
Report, the Punch List Items, the Tenant Improvements being performed by the
State Street Tenant, to the best of Borrower’s actual knowledge, the Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; there exists no
structural or other material defects or damages in the Property, whether latent
or otherwise, and Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in the Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

 

4.1.25 Boundaries. Except as set forth on the Survey, all of the improvements
which were included in determining the appraised value of the Property lie
wholly within the boundaries and building restriction lines of the Property, and
no improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances upon the Property encroach upon any of the
improvements, so as to affect the value or marketability of the Property except
those which are insured against by title insurance.

 

4.1.26 Leases. The Property is not subject to any Leases other than the Leases
applicable to the Property described in Schedule I attached hereto and made a
part hereto. Except as set forth on Schedule V: (i) no Person has any possessory
interest in the Property or right to occupy the same except under and pursuant
to the provisions of the Leases; (ii) except as set forth in any estoppel
certificate delivered to Lender in connection with the closing, the current
Leases are in full force and effect and there are no defaults thereunder by
either party and there are no conditions that, with the passage of time or the
giving of notice, or both, would constitute defaults thereunder; (iii) no Rent
(excluding unapplied security deposits) has been paid more than one (1) month in
advance of its due date; (iv) except for the Punch List Items, all work to be
performed by Borrower under each Lease has been performed as required and has
been accepted by the applicable tenant, and any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Borrower to any tenant has already been received by such
tenant except for the Unfunded Tenant Allowances as set forth in the Escrow
Agreement; (v) there has been no prior sale, transfer or assignment,
hypothecation or pledge of any Lease or of the Rents received therein, other
than in connection with financings being satisfied from the proceeds of the
Loan; (vi) except as identified on Schedule I hereto, no tenant listed on
Schedule I has assigned its Lease or sublet all or any portion of the premises
demised thereby, no such tenant holds its leased premises under assignment or
sublease, nor does anyone except such tenant and its employees occupy such
leased premises; (vii) except as set forth in the State Street Lease, no tenant
under any Lease has a right or option pursuant to such

 

-40-



--------------------------------------------------------------------------------

Lease or otherwise to purchase all or any part of the leased premises or the
building of which the leased premises are a part; and (viii) except as set forth
in the State Street Lease, no tenant under any Lease has any right or option for
additional space in the Improvements.

 

4.1.27 Survey. The Survey for the Property delivered to Lender in connection
with this Agreement does not fail to reflect any material matter affecting the
Property or the title thereto.

 

4.1.28 Intentionally Deleted.

 

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage, have been paid, and, under current Legal Requirements,
the Mortgage is enforceable in accordance with its terms by Lender (or any
subsequent holder thereof).

 

4.1.30 Single Purpose Entity/Separateness. Borrower represents, warrants and
covenants as follows:

 

(a) The purpose for which Borrower is organized is and shall be limited solely
to (i) acquiring, owning, holding, leasing, operating, managing, maintaining,
developing and improving the Property, (ii) entering into and performing its
obligations under this Agreement and the other Loan Documents, (iii) selling,
transferring, servicing, conveying, disposing of, pledging, assigning, borrowing
money against, financing, refinancing or otherwise dealing with the Property to
the extent permitted by this Agreement and the other Loan Documents, and (iv)
engaging in any lawful act or activity and exercising any powers permitted to
limited liability companies organized under the laws of the State of Delaware
that are related or incidental to and necessary, convenient or advisable for the
accomplishment of the above-mentioned purposes.

 

(b) Borrower does not own, has not owned and will not own any asset or property
other than (i) the Property, and (ii) incidental personal property necessary for
and used or to be used in connection with the ownership or operation of the
Property.

 

(c) Borrower has not engaged in and will not engage in any business other than
the ownership, management and operation of the Property.

 

(d) Borrower has not entered and will not enter into any contract or agreement
with any Affiliate of Borrower, any guarantor of the obligations of Borrower or
any Affiliate of any such guarantor (individually, a “Related Party” and
collectively, the “Related Parties”), except upon terms and conditions that are
intrinsically fair, commercially reasonable and substantially similar to those
that would be available on an arms-length basis with third parties not so
affiliated with Borrower or such Related Parties.

 

-41-



--------------------------------------------------------------------------------

(e) Borrower has not incurred and will not incur any Indebtedness other than (i)
the Loan, (ii) trade and operational debt incurred in the ordinary course of
business with trade creditors in amounts as are normal and reasonable under the
circumstances, provided such debt is not evidenced by a note and is not in
excess of sixty (60) days past due and which do not exceed, in the aggregate, an
outstanding and unpaid amount of $5,000,000 and (iii) Capital Expenditures
(taking into account all Capital Expenditures which are ongoing or which have
not been paid in full), provided that the debt identified in clause (iii) in the
aggregate does not exceed $5,000,000 from time to time. No Indebtedness other
than the Debt may be secured (senior, subordinate or pari passu) by the
Property.

 

(f) Borrower has not made and will not make any loans or advances to any Person
and shall not acquire obligations or securities of any Related Party.

 

(g) Borrower is and will remain solvent and Borrower will pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall become due.

 

(h) Borrower has done or caused to be done and will do all things necessary to
observe organizational formalities and preserve its existence, and Borrower will
not, nor will Borrower permit any Related Party to, amend, modify or otherwise
change the partnership certificate, partnership agreement, articles of
incorporation and bylaws, operating agreement, trust or other organizational
documents of Borrower in any material respect without the prior written consent
of Lender.

 

(i) Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of any other Person
and, except as required or permitted under GAAP, its assets will not be listed
as assets on the financial statement of any other Person. Borrower has filed and
will file its own tax returns and will not file a consolidated federal income
tax return with any other Person (except that Borrower may file or may be part
of a consolidated federal tax return to the extent required or permitted by
applicable law), provided, however, that there shall be an appropriate notation
indicating the separate existence of Borrower and its assets and liabilities.
Borrower shall maintain its books, records, resolutions and agreements.

 

(j) Borrower will be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party), shall correct any known misunderstanding
regarding its status as a separate entity, shall conduct business in its own
name, shall not identify itself or any of its Affiliates as a division or part
of the other and shall maintain and utilize a separate telephone number and
separate stationery, invoices and checks.

 

(k) Borrower will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.

 

-42-



--------------------------------------------------------------------------------

(l) Neither Borrower nor any Related Party will seek the dissolution, winding
up, liquidation, consolidation or merger in whole or in part, or the sale of
material assets of Borrower.

 

(m) Borrower will not commingle its assets with those of any other Person and
will hold all of its assets in its own name;

 

(n) Borrower will not guarantee or become obligated for the debts of any other
Person and does not and will not hold itself out as being responsible for the
debts or obligations of any other Person.

 

(o) Borrower shall (i) be a single member limited liability company organized
under the laws of the State of Delaware and (ii) contain in its operating
agreement the representations, warranties and covenants contained in this
Section 4.1.30.

 

(p) Borrower shall at all times cause there to be at least two (2) duly
appointed Independent Managers of Borrower.

 

(q) Borrower shall not cause or permit the board of managers of Borrower to take
any action which, under the terms of any of its organizational documents
requires the vote of the board of managers of Borrower unless at the time of
such action there shall be at least two (2) members of the board of managers of
Borrower who are each an Independent Manager.

 

(r) Borrower shall allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party.

 

(s) Borrower has not pledged and will not pledge its assets for the benefit of
any other Person other than with respect to the Loan.

 

(t) Borrower shall maintain a sufficient number of employees in light of its
contemplated business operations and pay the salaries of its own employees from
its own funds.

 

(u) Borrower shall conduct its business so that the assumptions made with
respect to Borrower in the Insolvency Opinion shall be true and correct in all
respects.

 

4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that with the passage of time and/or the giving of notice would
constitute a default thereunder.

 

4.1.32 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

 

4.1.33 No Change in Facts or Circumstances. All information submitted by
Borrower to Lender and in all financial statements, rent rolls, reports,
certificates and other documents submitted in connection with the Loan or in
satisfaction of the terms thereof and all statements of fact made by Borrower in
this Agreement or in any other Loan Document, are accurate, complete and correct
in all material respects. There has been no material adverse

 

-43-



--------------------------------------------------------------------------------

change in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the Property or the business operations or the financial
condition of Borrower.

 

4.1.34 Anti-Terrorism. (a) Neither Borrower nor any Person owning a direct or
indirect in Borrower is in violation of any Legal Requirements, including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (the “Executive Order”) and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot
Act”).

 

(b) Neither Borrower nor any Person owning a direct or indirect interest in
Borrower is a Prohibited Person.

 

4.1.35 Permitted Encumbrances. None of the Permitted Encumbrances individually
or, in the aggregate are reasonably likely to have a Material Adverse Effect.

 

4.1.36 Unfunded Tenant Allowances. On the Closing Date there are no Unfunded
Tenant Allowances except as set forth in the Escrow Agreement.

 

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower (except with respect to those that
are given as of a certain date) set forth in Section 4.1 and elsewhere in this
Agreement and in the other Loan Documents shall survive for so long as any
amount remains owing to Lender under this Agreement or any of the other Loan
Documents by Borrower. All representations, warranties, covenants and agreements
made in this Agreement or in the other Loan Documents by Borrower shall be
deemed to have been relied upon by Lender notwithstanding any investigation
heretofore or hereafter made by Lender or on its behalf.

 

  V. BORROWER COVENANTS

 

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

 

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply with
all Legal Requirements applicable to it and the Property. There shall never be
committed by Borrower or any other Person in occupancy of or involved with the
operation or use of the Property any act or omission affording the federal
government or any state or local government the right of forfeiture as against
the Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents and Borrower hereby covenants and
agrees not to

 

-44-



--------------------------------------------------------------------------------

commit, permit or suffer to exist any act or omission affording such right of
forfeiture. Borrower shall at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
or useful in the conduct of its business and shall keep the Property in good
working order and repair, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Mortgage.

 

5.1.2 Taxes and Other Charges. Borrower shall pay, or cause the State Street
Tenant to pay all Taxes and Other Charges now or hereafter levied or assessed or
imposed against the Property or any part thereof as the same become due and
payable; provided, however, Borrower’s obligation to directly pay Taxes shall be
suspended for so long as Borrower deposits into the Tax and Insurance Escrow
Funds the monthly deposits required pursuant to the provisions of Section 7.2
hereof. Unless Lender is paying the Taxes with funds in the Tax and Insurance
Escrow Fund, Borrower will deliver to Lender receipt for payment or other
evidence satisfactory to Lender that the Taxes and Other Charges have been so
paid or are not then delinquent no later than ten (10) days prior to the date on
which the Taxes and/or Other Charges would otherwise be delinquent if not paid.
Borrower shall not suffer and shall promptly cause to be paid and discharged any
Lien or charge whatsoever which may be or become a Lien or charge against the
Property, and shall promptly pay for all Utility Services provided to the
Property. After prior written notice to Lender, Borrower, at its own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Default or
Event of Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) neither the Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon. Lender may pay over
any such cash deposit or part thereof held by Lender to the claimant entitled
thereto at any time when, in the reasonable judgment of Lender, the entitlement
of such claimant is established.

 

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower
which is reasonably likely to have a Material Adverse Effect.

 

5.1.4 Access to Property. Borrower shall, subject to the rights of the State
Street Tenant under the State Street Lease, permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice.

 

-45-



--------------------------------------------------------------------------------

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s condition, financial or otherwise, or of the
occurrence of any Default or Event of Default of which Borrower has knowledge.

 

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way materially affect the rights of Lender hereunder
or any rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

 

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

 

5.1.8 Insurance Benefits. Borrower shall cooperate with Lender in obtaining for
Lender the benefits of any Insurance Proceeds lawfully or equitably payable in
connection with the Property, and Lender shall be reimbursed for any expenses
incurred in connection therewith (including reasonable attorneys’ fees and
disbursements, and the payment by Borrower of the expense of an appraisal on
behalf of Lender in case of a fire or other casualty affecting the Property or
any part thereof) out of such Insurance Proceeds.

 

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense to
the extent in Borrower’s possession or reasonable control: (a) furnish to Lender
all instruments, documents, boundary surveys, footing or foundation surveys,
certificates, plans and specifications, appraisals, title and other insurance
reports and agreements, and each and every other document, certificate,
agreement and instrument required to be furnished by Borrower pursuant to the
terms of the Loan Documents or reasonably requested by Lender in connection
therewith;

 

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

 

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

 

5.1.10 Intentionally Deleted.

 

5.1.11 Financial Reporting. (a) Borrower will keep and maintain or will cause to
be kept and maintained on a Fiscal Year basis, in accordance with GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of Borrower and all items
of income and expense in connection with the operation of the Property. Lender
shall have the right from time to time at all times during normal business hours
upon reasonable notice to examine such books, records

 

-46-



--------------------------------------------------------------------------------

and accounts at the office of Borrower or other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. After the occurrence of an Event of Default, Borrower shall pay any
costs and expenses incurred by Lender to examine Borrower’s accounting records
with respect to the Property, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest.

 

(b) Borrower will furnish to Lender annually, within one hundred twenty (120)
days following the end of each Fiscal Year of Borrower, a complete copy of
Borrower’s annual financial statements audited by a “Big Four” accounting firm
or other independent certified public accountant acceptable to Lender in
accordance with GAAP (or such other accounting basis acceptable to Lender)
covering the Property for such Fiscal Year and containing statements of profit
and loss for Borrower and the Property and a balance sheet for Borrower. Such
statements shall set forth the financial condition and the results of operations
for the Property for such Fiscal Year, and shall include, but not be limited to,
amounts representing annual Net Cash Flow, Net Operating Income, Gross Income
from Operations and Operating Expenses. Borrower’s annual financial statements
shall be accompanied by (i) a comparison of the budgeted income and expenses and
the actual income and expenses for the prior Fiscal Year, (ii) a certificate
executed by the chief financial officer of Borrower or the sole member of
Borrower stating that each such annual financial statement presents fairly the
financial condition and the results of operations of Borrower and the Property
being reported upon and has been prepared in accordance with GAAP (or such other
accounting basis reasonably acceptable to Lender), (iii) an unqualified opinion
of a “Big Four” accounting firm or other independent certified public accountant
reasonably acceptable to Lender, (iv) a certified rent roll for the Property in
form reasonably acceptable to Lender and (v) a certificate of the chief
financial officer of Borrower or the sole member of Borrower stating that the
representations and warranties of Borrower set forth in Section 4.1.30(e) are
true and correct as of the date of such certificate and that there are no trade
payables (“Trade Debt”) outstanding for more than sixty (60) days.

 

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar quarter the following items,
accompanied by a certificate of the chief financial officer of Borrower or the
sole member of Borrower stating that such items are true, correct, accurate, and
complete and fairly present the financial condition and results of the
operations of Borrower and the Property (subject to normal year-end
adjustments): (i) a rent roll for the Property for the subject quarter
accompanied by an Officer’s Certificate with respect thereto; (ii) quarterly and
year-to-date operating statements (including Capital Expenditures) prepared for
each calendar quarter, noting Net Operating Income, Gross Income from
Operations, and Operating Expenses, and other information usual and customary in
the real estate industry to fairly represent the financial position and results
of operation of the Property during such calendar quarter, and containing a
comparison of budgeted income and expenses and the actual income and expenses
together with an explanation of any variances of ten percent (10%) or more
between budgeted and actual amounts for such periods, all in form satisfactory
to Lender; and (iii) a schedule reconciling Net Operating Income to Net Cash
Flow.

 

(d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender for information purposes
only and not

 

-47-



--------------------------------------------------------------------------------

for approval, an Annual Budget not later than thirty (30) days prior to the
commencement of such period or Fiscal Year (each such Annual Budget, an
“Approved Annual Budget”).

 

(e) In the event that Borrower incurs an extraordinary operating expense that is
10% in excess of the item in the Approved Annual Budget or capital expense not
set forth in the Approved Annual Budget (each an “Extraordinary Expense”), then
Borrower shall promptly deliver to Lender a reasonably detailed explanation of
such Extraordinary Expense.

 

(f) Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower as may be reasonably requested by Lender.

 

(g) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form or (ii) if within the
capabilities of Borrower’s data systems without change or modification thereto,
in electronic form and prepared using a Microsoft Word for Windows or
WordPerfect for Windows files (which files may be prepared using a spreadsheet
program and saved as word processing files).

 

5.1.12 Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to do business and will remain in good standing under the
laws of the jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property.

 

5.1.13 Title to the Property. Borrower will warrant and defend or will cause the
title company to defend (a) the title to the Property and every part thereof,
subject only to Liens permitted hereunder (including Permitted Encumbrances) and
(b) the validity and priority of the Lien of the Mortgage and the Assignment of
Leases on the Property, subject only to Liens permitted hereunder (including
Permitted Encumbrances), in each case against the claims of all Persons
whomsoever. Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including reasonable attorneys’ fees and court costs) incurred by
Lender if an interest in the Property, other than as permitted hereunder, is
claimed by another Person.

 

5.1.14 Costs of Enforcement. In the event (a) that the Mortgage is foreclosed in
whole or in part or that the Mortgage is put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the foreclosure of any mortgage
prior to or subsequent to the Mortgage in which proceeding Lender is made a
party, or (c) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower or any of its constituent Persons or an
assignment by Borrower or any of its constituent Persons for the benefit of its
creditors, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all costs of collection and defense, including reasonable
attorneys’ fees and costs, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, together with all required service or use taxes.

 

-48-



--------------------------------------------------------------------------------

5.1.15 Estoppel Statement. (a) After request by Lender, Borrower shall within
fifteen (15) days furnish Lender with a statement, duly acknowledged and
certified, setting forth (i) the amount of the original principal amount of the
Note, (ii) the unpaid principal amount of the Note, (iii) the Applicable
Interest Rate, (iv) the date installments of the Debt Service Payment Amount
were last paid, (v) any offsets or defenses to the payment of the Debt, if any,
and (vi) that the Note, this Agreement, the Mortgage and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification.

 

(b) Borrower shall deliver to Lender upon request, tenant estoppel certificates
from each commercial tenant leasing space at the Property in form and substance
reasonably satisfactory to Lender (it being agreed that the form of estoppel
provided for in a Lease is an acceptable form), provided that Borrower shall not
be required to deliver such certificates more frequently than required under the
applicable Lease and in any event, not more than two (2) times in any calendar
year.

 

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4.

 

5.1.17 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

 

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates, certifying
consistent with the facts as they exist on the date of any Securitization, as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower and its
general partner or member as of the date of the Securitization.

 

5.1.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

 

5.1.20 Leasing Matters. (a) Borrower shall obtain the prior approval of Lender,
which approval shall not be unreasonably withheld for any (i) Material Leases
with respect to the Property executed by Borrower after the date hereof (other
than extensions or renewals of existing Leases pursuant to options provided
therein) and (ii) material amendments or modifications of any Material Leases;
notwithstanding the foregoing, Borrower shall not modify or amend or accept a
cancellation, termination (including a termination pursuant to Section 13.4

 

-49-



--------------------------------------------------------------------------------

of the State Street Lease) or surrender of the State Street Lease or elect to
underlet or sublet any portion of the Property demised pursuant to the State
Street Lease as provided in Section 13.3 of the State Street Lease without the
prior written consent of Lender (for purposes under Section 5.1.20 Lender agrees
that it will comply with the terms of Sections 13.5 and 13.6 of the State Street
Lease as to the standard of review of any such request and the timing as to when
such consent must be delivered);

 

(b) Borrower shall furnish or cause to be furnished to Lender with executed
copies of all Leases promptly following execution of such Leases;

 

(c) All renewals of Leases (other than extensions or renewals of existing Leases
pursuant to options provided therein) and all proposed Leases shall provide for
rental rates comparable to existing local market rates;

 

(d) All proposed Leases including amendments of existing Leases shall be on
commercially reasonable terms and (other than extensions or renewals of existing
Leases pursuant to options provided therein) shall not contain any terms which
would reasonably be likely to have a Material Adverse Effect;

 

(e) All Leases executed after the date hereof (other than extensions or renewals
of existing Leases pursuant to options provided therein) shall provide that they
are subordinate to the Mortgage encumbering the Property and that the tenant
thereunder agrees, subject to appropriate provisions for non-disturbance to the
extent the tenant is not in default thereunder, to attorn to Lender or any
purchaser at a sale by foreclosure or power of sale. Lender, at the request of
Borrower, shall enter into a subordination, attornment and nondisturbance
agreement in form and substance reasonably satisfactory to Lender (a
“Nondisturbance Agreement”) with any existing tenant or any tenant entering into
a Material Lease after the date hereof (other than a Lease to an Affiliate of
Borrower), provided further that, with respect to any Lease entered into after
the date hereof, such request is accompanied by an Officer’s Certificate stating
that such Lease complies in all respects with this Section 5.1.20. All actual
and reasonable, out-of-pocket costs and expenses of Lender in connection with
the negotiation, preparation, execution and delivery of any Nondisturbance
Agreement including, without limitation, reasonable attorneys’ fees and
disbursements, shall be paid by Borrower;

 

(f) Borrower shall observe and perform all obligations imposed upon the lessor
under the Leases in the manner required by the applicable Leases and, with
respect to the State Street Lease, shall cause the “Landlord’s Work” (as such
term is defined in the State Street Lease) and the Punch List Items to be
completed in accordance with the State Street Lease;

 

(g) Borrower shall enforce the terms, covenants and conditions contained in the
Leases upon the part of the lessee thereunder to be observed or performed in a
commercially reasonable manner and in a manner not to materially impair the
value of the Property or otherwise be reasonably likely to have a Material
Adverse Effect;

 

(h) Borrower shall, with regard to any Lease which is not a Material Lease, not
terminate any such Lease or accept a surrender of any such Lease except (1) by
reason of a

 

-50-



--------------------------------------------------------------------------------

tenant default or (2) if deemed commercially reasonable by Borrower and provided
such termination will not materially impair the value of the Property;

 

(i) Except as otherwise specifically provided with respect to the State Street
Lease, Borrower shall, with regard to any Lease which is a Material Lease, not
terminate any such Lease or accept a surrender of any such Lease except by
reason of a tenant default or otherwise with prior written consent of Lender;

 

(j) Borrower shall not collect any of the Rents more than one (1) month in
advance (other than security deposits);

 

(k) Borrower shall not execute any other assignment of lessor’s interest in the
Leases or the Rents (except as contemplated by the Loan Documents);

 

(l) Borrower shall promptly deliver to Lender (i) any notice received by
Borrower from the State Street Tenant with respect to the State Street Lease
other than routine notices from the State Street Tenant to Borrower concerning
the completion of the Punch List Items or Landlord’s Work (as such term is
defined in the State Street Lease) (it being agreed that a notice by the State
Street Tenant that Borrower is in default of Borrower’s obligations to perform
the Punch List Items and/or the Landlord’s Work is not a routine notice), (ii)
any material notice received by Borrower from any tenant under a Material Lease
(other than with respect to the State Street Lease), (iii) any material notice
from any tenant under a Lease which is not a Material Lease pursuant to which
(a) such tenant exercises any option or right set forth in its Lease to
terminate or otherwise surrender its Lease as to all or any portion of the
Property demised to such tenant pursuant to such Lease or (b) such tenant
voluntarily surrenders all or any portion of the Property demised to such tenant
pursuant to a Lease;

 

(m) Borrower shall deliver or cause to be delivered to Lender, as and when paid
by any tenant, any payment or other cash consideration payable by such tenant in
connection with the termination or surrender of such tenant’s Lease, provided,
however, in the event that the tenant fails to pay such termination payment as
and when required by the terms of the applicable lease Borrower shall use
commercially reasonable efforts to collect such payment from the applicable
tenant; such amount shall be deposited by Lender in a reserve account
established by Borrower with Lender for the purpose to be disbursed to Borrower
in connection with the payment of (A) tenant improvements and leasing
commissions incurred by Borrower from time to time in connection with the
leasing or re-leasing of the Property and/or (B) Capital Expenditures or as
otherwise agreed by Borrower and Lender; the provisions of this Section shall
control in the event of any conflict between this Section and any other
provision in this Agreement or in the other Loan Documents;

 

(n) Borrower shall execute and deliver at the request of Lender all such further
assurances, confirmations and assignments in connection with the Leases as
Lender shall from time to time reasonably require;

 

(o) Borrower shall keep all security deposits under Leases (collectively,
“Security Deposits”) in an Eligible Account under Borrower’s control at a
FDIC-insured bank or financial institution reasonably acceptable to Lender (such
account, the “Security Deposit

 

-51-



--------------------------------------------------------------------------------

Account”). All Security Deposits shall be held by Borrower in accordance with
the terms of the applicable Lease. Security Deposits shall be maintained as Cash
unless Borrower, at Borrower’s election, elects to invest the funds in the
Security Deposit Account in Permitted Investments. The funds in the Security
Deposit Account shall not be commingled with any other funds of Borrower.
Borrower shall, upon Lender’s request during the continuance of an Event of
Default, unless prohibited by applicable Legal Requirements or the terms of the
applicable Lease, deliver to Lender the Security Deposits (and any interest
theretofore earned thereon) to be held by Lender in an account under the Cash
Management Agreement (the “Security Deposit Reserve Account”). Security Deposits
held in the Security Deposit Reserve Account will be released by Lender upon
notice from Borrower together with such evidence as Lender may reasonably
request that such Security Deposit is required to be returned to the applicable
Tenant pursuant to the terms of a Lease or pursuant to applicable law. In the
event that Borrower is entitled to retain the amount of the Security Deposit
pursuant to an exercise of the rights and remedies of Borrower under the
applicable Lease or is otherwise entitled by applicable law or agreement with
the applicable Tenant to retain the applicable Security Deposit, Borrower shall
deliver such Security Deposit to Lender to be, at Lender’s option, deposited
into the Cash Management Account or retained in a Reserve Account to pay the
anticipated expenses (including Debt Service) in connection with operation of
the Property as determined by Lender. Any letter of credit or other instrument
that Borrower receives in lieu of a Cash security deposit under any Lease
entered into after the date hereof shall (i) be maintained in full force and
effect in the full amount unless replaced by a Cash deposit as hereinabove
described or unless Borrower is permitted to draw thereon pursuant to the Lease
and in fact does draw thereon (in which event, the proceeds of such draw shall
be applied as would a Cash security deposit under the circumstances) and (ii) if
permitted pursuant to any Legal Requirements and such letter of credit, name
Lender as payee or mortgagee thereunder (or at Lender’s option, be fully
assignable to Borrower’s successors and assigns); and

 

(p) If requested by Borrower, Lender will grant approval of proposed Leases at
any stage of the leasing process, from initial “term sheets” through negotiated
lease drafts including any work or alterations to be performed pursuant thereto,
provided that information which reasonably identifies the proposed tenant is
included in the request to Lender and upon such approval, no further approval by
Lender shall be required, provided that the final negotiated Lease does not
materially differ from the proposed Lease (including initial “term sheet”)
approved by Lender and, provided further that, Lender shall retain the right to
disapprove any such Lease as to which its approval is required if subsequent to
any preliminary approval material changes are made to the terms previously
approved by Lender, or additional material terms are added that had not
previously been considered and approved by Lender in connection with such Lease.

 

5.1.21 Alterations. Subject to the rights of the State Street Tenant under the
State Street Lease, Borrower shall obtain Lender’s prior written consent to any
Alterations to the Improvements which have a cost in excess of the Alteration
Threshold Amount and, unless such Alterations are reasonably likely to have a
Material Adverse Effect, such consent shall not be unreasonably withheld.
Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with the following categories of Alterations: (a) Alterations made in
connection with tenant improvement work performed pursuant to the terms of any
Lease executed on or before the date hereof, (b) Alterations made in connection
with tenant improvement work performed

 

-52-



--------------------------------------------------------------------------------

pursuant to the terms and provisions of a Lease and not adversely affecting any
structural component of any Improvements, any utility or HVAC system contained
in any Improvements or the exterior of any building constituting a part of any
Improvements, or (c) Alterations performed in connection with the Restoration of
the Property after the occurrence of a Casualty or Condemnation in accordance
with the terms and provisions of this Agreement. If the total unpaid amounts
with respect to Alterations to the Improvements (other than such amounts to be
paid or reimbursed by tenants under the Leases) shall at any time exceed the
Alteration Threshold Amount, Borrower shall promptly deliver to Lender as
security (“Acceptable Alteration Security”) for the payment of such amounts and
as additional security for Borrower’s obligations under the Loan Documents any
of the following: (A) Cash, (B) U.S. Obligations, (C) other securities having a
rating acceptable to Lender and if the Loan has been subject to a
Securitization, that the applicable Rating Agencies have confirmed in writing
will not, in and of itself, result in a downgrade, withdrawal or qualification
of the initial, or, if higher, then current ratings assigned to any Securities
or any class thereof in connection with any Securitization, (D) a completion and
performance bond issued by a Person having a rating by S&P of not less than
“A-1+” if the term of such bond is no longer than three (3) months or, if such
term is in excess of three (3) months, issued by a financial institution having
a rating that is reasonably acceptable to Lender and, if the Loan has been
securitized, that the applicable Rating Agencies have confirmed in writing will
not, in and of itself, result in a downgrade, withdrawal or qualification of the
then current ratings assigned to any Securities or class thereof in connection
with any Securitization or (E) a Letter of Credit. Such Acceptable Alteration
Security shall be in an amount equal to the excess of the total unpaid amounts
with respect to Alterations to the Improvements on the Property (other than such
amounts to be paid or reimbursed by tenants under the Leases) over the
Alteration Threshold Amount. Provided that an Event of Default shall not have
occurred and be continuing, the Acceptable Alteration Security shall be released
to Borrower by Lender when Lender is reasonably satisfied that the total unpaid
amounts with respect to the Alterations to the Improvements for which the
Acceptable Alteration Security has been delivered to Lender is less than the
Alteration Threshold Amount.

 

5.1.22 Management of Property. (a) Borrower shall cause the Property to be
operated, in all material respects, in accordance with the Management Agreement.
In the event that the Management Agreement expires or is terminated (without
limiting any obligation of Borrower to obtain Lender’s consent to any
termination or modification of the Management Agreement in accordance with the
terms and provisions of this Agreement), Borrower shall promptly enter into a
replacement Management Agreement with Manager or another Qualifying Manager, as
applicable.

 

(b) Borrower shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
is aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, notice, report and estimate received
by it under the Management Agreement; and (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by Manager under the Management Agreement, in a commercially
reasonable manner.

 

-53-



--------------------------------------------------------------------------------

5.1.23 Unfunded Tenant Allowances. Borrower shall pay when required by the
applicable Lease all Unfunded Tenant Allowances due to the applicable tenant.

 

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage in accordance with the terms of
this Agreement and the other Loan Documents, Borrower covenants and agrees with
Lender that it will not do, directly or indirectly, any of the following:

 

5.2.1 Operation of Property. Borrower shall not, without the prior consent of
Lender (which consent shall not be unreasonably withheld), terminate any
Management Agreement, modify or amend any of the material provisions of any
Management Agreement or enter into any management agreement with respect to the
Property; notwithstanding the foregoing, Borrower may retain a Person to act as
Manager of the Property or replace an existing Manager, provided that (i) the
Person selected by Borrower to be Manager is a Qualifying Manager who shall
manage the Property pursuant to a Management Agreement reasonably satisfactory
to Lender, (ii) the Manager executes and delivers to Lender an agreement
substantially similar to the Consent and Subordination of Manager delivered to
Lender on the Closing Date and (iii) with respect to a new manager which is an
Affiliate of Borrower, Borrower shall deliver or caused to be delivered to
Lender, an Insolvency Opinion with respect to such New Manager; upon
satisfaction of the terms and conditions of (i), (ii) and (iii), the replacement
manager shall be considered to be “Manager” and all references in this Agreement
and the other Loan Documents to “Manager” shall be deemed to refer to said
Manager, the term “Management Agreement” shall be deemed to refer to the
management agreement pursuant to which such Manager manages the Property and the
term “Consent and Subordination of Manager” shall be deemed to refer to the
agreement executed and delivered by the Manager to Lender.

 

5.2.2 Liens. Borrower shall not, without the prior written consent of Lender,
create, incur, assume or suffer to exist any Lien on any portion of the Property
or permit any such action to be taken, except:

 

(i) Permitted Encumbrances;

 

(ii) Liens created by or permitted pursuant to the Loan Documents; and

 

(iii) Liens for Taxes or Other Charges not yet due.

 

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of the
Property, (c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of Borrower except to the extent permitted by the Loan Documents, or (d) modify,
amend, waive or terminate its organizational documents or its qualification and
good standing in any jurisdiction in each case, without obtaining the prior
written consent of Lender or Lender’s designee.

 

-54-



--------------------------------------------------------------------------------

5.2.4 Change In Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

 

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

5.2.6 Affiliate Transactions. Borrower shall not enter into, or be a party to,
any transaction with an Affiliate of Borrower or any of the partners of Borrower
except in the ordinary course of business and on terms which are fully disclosed
to Lender in advance and are no less favorable to Borrower or such Affiliate
than would be obtained in a comparable arm’s-length transaction with an
unrelated third party.

 

5.2.7 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.

 

5.2.8 Assets. Borrower shall not purchase or own any real property other than
the Property.

 

5.2.9 Debt. Borrower shall not create, incur or assume any Indebtedness other
than the Debt except to the extent expressly permitted hereby, including,
without limitation, Trade Debt.

 

5.2.10 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property with (a) any other real property constituting a
tax lot separate from the Property, or (b) any portion of the Property which may
be deemed to constitute personal property, or any other procedure whereby the
Lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to the Property.

 

5.2.11 Principal Place of Business. Borrower shall not change its principal
place of business set forth on the first page of this Agreement without first
giving Lender thirty (30) days prior written notice.

 

5.2.12 ERISA. (a) Borrower shall not engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

 

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) Borrower is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a

 

-55-



--------------------------------------------------------------------------------

“governmental plan” within the meaning of Section 3(3) of ERISA; (B) Borrower is
not subject to state statutes regulating investments and fiduciary obligations
with respect to governmental plans; and (C) one or more of the following
circumstances is true:

 

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

 

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

 

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 

5.2.13 Transfers. (a) Except as otherwise permitted by the provisions of this
Section or except to the extent permitted elsewhere in the Loan Documents,
Borrower will not (i) permit or suffer (by operation of law or otherwise) any
sale, assignment, conveyance, transfer or other similar disposition of its legal
or equitable interest in all or any part of the Property, (ii) permit or suffer
(by operation of law or otherwise) any sale, assignment, conveyance, transfer or
other disposition of any direct or indirect interest in Borrower, (iii) permit
or suffer (by operation of law or otherwise) any mortgage, lien or other
encumbrance of all or any part of the Property, other than the Permitted
Encumbrances, (iv) permit or suffer (by operation of law or otherwise) any
pledge, hypothecation, creation of a security interest in or other encumbrance
of any direct or indirect interests in Borrower, or (v) file a declaration of
condominium with respect to the Property (each action described in clauses (i),
(ii), (iii), (iv) and (v) of this subsection is a “Transfer”).

 

(b) sale or conveyance by Borrower of all of the Property subject to the lien of
the Mortgage (but not a mortgage, Lien or other encumbrance) is permitted,
provided that the following conditions are satisfied:

 

(i) no Event of Default shall have occurred and be continuing and such sale or
conveyance shall not result in an Event of Default;

 

(ii) the Person to whom the Property is sold or conveyed (the “Transferee”)
satisfies the requirements of a Special Purpose Entity and the organizational
documents of the Transferee are reasonably acceptable to Lender and, after a
Securitization, to the Rating Agencies;

 

(iii) a Permitted Owner owns not less than 51% of the direct or indirect equity
interests in the Transferee and controls, directly or indirectly, the
Transferee;

 

(iv) Lender has received an Insolvency Opinion which may be relied upon by
Lender, the Rating Agencies and their respective counsel, successors and
assigns, with respect to the Transferee and its applicable affiliates, which
Insolvency Opinion shall be reasonably acceptable to Lender and, after a
Securitization, the Rating Agencies;

 

-56-



--------------------------------------------------------------------------------

(v) the Transferee shall execute an assumption, effective as of the date of
transfer, of all of the obligations of the Borrower thereafter arising or to be
performed under the Loan Agreement, the Mortgage and the other Loan Documents,
subject, however, to the provisions of Section 9.4 hereof and upon such
assumption, Borrower shall be released from the Loan Documents;

 

(vi) if following such sale or conveyance, Manager will not be the property
manager of the Property, then the property manager of the Property must be a
Qualifying Manager; and

 

(vii) if such sale or conveyance occurs (A) prior to a Securitization, Lender
shall have consented to such sale or conveyance, which consent shall not be
unreasonably withheld, or (B) after a Securitization, a Rating Agency
Confirmation with respect to such sale or conveyance.

 

(c) A transfer or sale (but not a pledge, hypothecation, creation of a security
interest in or other Lien or encumbrance) of any direct or indirect interests in
Borrower is permitted, provided that the following conditions are satisfied:

 

(i) after giving effect to such transfer or sale a Permitted Owner shall own,
directly or indirectly, not less than 51% of the equity interests in Borrower
and control, directly or indirectly, Borrower;

 

(ii) prior to any such transfer or sale of direct or indirect ownership
interests in Borrower, as a result of either of which (and after giving effect
to such transfer or sale), more than 49% of the direct or indirect ownership
interests in Borrower shall have been transferred to a Person not owning at
least 49% of the direct or indirect ownership interests in Borrower on the
Closing Date (or as reflected in the most recent additional Insolvency Opinion
delivered to Lender), Borrower shall deliver to Lender an additional Insolvency
Opinion which may be relied upon by Lender, the Rating Agencies and their
respective counsel, successors and assigns, with respect to the proposed
transfer or sale, which additional Insolvency Opinion shall be reasonably
acceptable to Lender and, after a Securitization, the Rating Agencies;

 

(iii) immediately prior to such transfer or sale no Event of Default has
occurred and is continuing;

 

(iv) if following such transfer or sale, Manager will not be the property
manager of the Property, then the property manager of the Property must be a
Qualifying Manager;

 

(v) prior to any proposed transfer or sale of direct or indirect ownership
interests in Borrower, as a result of which (and after giving effect to such
proposed transfer or sale), a Person owning not more than 49% of the direct or
indirect ownership interests in Borrower on the day prior to the date of such
transfer or sale shall (if such proposed transfer or sale occurs) become the
owner of more than 49% of the direct or indirect ownership interests in
Borrower, Lender shall have consented to such transfer or

 

-57-



--------------------------------------------------------------------------------

sale or if such transfer or sale occurs after a Securitization, a Rating Agency
Confirmation is obtained in connection with such transfer or sale; and

 

(vi) with regard to any to any transfer or sale described in clause (v) above,
Borrower shall give or cause to be given written notice to Lender of the
proposed transfer or sale not later than fifteen (15) days prior thereto, which
notice shall set forth the name of the Person to which the interest in Borrower
is to be transferred or sold, identify the proposed transferee and set forth the
date the transfer or sale is expected to be effective.

 

(d) Notwithstanding any provision in this Agreement or in any other Loan
Document to the contrary, this Section 5.2.13 shall not restrict the right of
(i) any shareholder in AFRT or in any other Publicly Traded Corporation to
transfer its shares in AFRT or in any other Publicly Traded Corporation or to
cause or permit its interest in AFRT or in such other Publicly Traded
Corporation to be redeemed, or (ii) any limited partner of First States Group
other than AFRT to transfer its limited partnership interest in First States
Group or to cause or permit its limited partnership interest in First States
Group to be redeemed, or (iii) any transfer of any direct or indirect interest
in Borrower by any Person other than AFRT, provided that after giving effect to
such transfer either AFRT or First States Group owns not less than 100% of the
interests in Borrower and controls Borrower. In connection with any transfer
described in this clause (d) which, as a result of which (and after giving
effect to such transfer), more than 49% of the direct or indirect ownership
interests in Borrower shall have been transferred to a Person not owning at
least 49% of the direct or indirect ownership interests in Borrower on the
Closing Date (or as reflected in the most recent additional Insolvency Opinion
delivered to Lender), Borrower shall deliver to Lender an additional Insolvency
Opinion which may be relied upon by Lender, the Rating Agencies and their
respective counsel, successors and assigns, with respect to the proposed
transfer, which additional Insolvency Opinion shall be reasonably acceptable to
Lender and, after a Securitization, the Rating Agencies.

 

  VI. INSURANCE; CASUALTY; CONDEMNATION

 

Section 6.1 Insurance. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower and the Property providing at least the
following coverages:

 

(i) comprehensive all risk insurance on the Improvements and the personal
property at the Property (the “Personal Property”), including contingent
liability from “Operation of Building Laws”, “Demolition Costs” and “Increased
Cost of Construction” endorsements, in each case (A) in an amount equal to one
hundred percent (100%) of the “Full Replacement Cost,” which for purposes of
this Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation, but the amount shall in no event be less than the outstanding
principal balance of the Loan; (B) containing an agreed amount endorsement with
respect to the Improvements and Personal Property waiving all co-insurance
provisions; (C) providing for no deductible in excess of Fifty Thousand and
No/100 Dollars ($50,000.00) for all such insurance coverage; and (D) containing
an “Ordinance or Law Coverage” or “Enforcement” and “Stipulated Loss Value”
endorsements if any of the Improvements or the use of the Property shall at any
time constitute legal non-conforming structures or uses. In addition, Borrower
shall obtain:

 

-58-



--------------------------------------------------------------------------------

(y) if any portion of the Improvements is currently or at any time in the future
located in a federally designated “special flood hazard area”, flood hazard
insurance in an amount equal to the lesser of (1) the outstanding principal
balance of the Note or (2) the maximum amount of such insurance available under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973 or the National Flood Insurance Reform Act of 1994, as each may be amended
or such greater amount as Lender shall require; and (z) earthquake insurance in
amounts and in form and substance satisfactory to Lender in the event the
Property is located in an area with a high degree of seismic activity, provided
that the insurance pursuant to clauses (y) and (z) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
subsection (i). Notwithstanding the foregoing, in the event that at any time the
Full Replacement Cost is less than the outstanding principal balance of the
Loan, Borrower shall also maintain such additional insurance (the “Additional
Casualty Insurance”) in an amount not less than the difference between (i) the
outstanding principal amount of the Loan and (ii) the Full Replacement Cost;
provided however such Additional Casualty Insurance shall not exceed $200
Million, shall be issued by insurers and shall otherwise be on terms and
conditions satisfactory to Lender in Lender’s sole discretion;

 

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit, excluding umbrella coverage, of not less than $1,000,000 per
occurrence and $2,000,000 in the aggregate; (B) to continue at not less than the
aforesaid limit until required to be changed by Lender in writing by reason of
changed economic conditions making such protection inadequate; and (C) to cover
at least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors; (4)
blanket contractual liability for all legal contracts; and (5) contractual
liability covering the indemnities contained in Article 9 of the Mortgage to the
extent the same is available;

 

(iii) business income insurance (A) with loss payable to Lender; (B) covering
all risks required to be covered by the insurance provided for in subsection (i)
above for a period commencing at the time of loss for such length of time as it
takes to repair or replace the Property with the exercise of due diligence and
dispatch; (C) containing an extended period of indemnity endorsement which
provides that after the physical loss to the Improvements and Personal Property
has been repaired, the continued loss of income will be insured until such
income for the Property either returns to the same level it was at prior to the
loss, or the expiration of sixty (60) months from the date that the Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(D) in an amount equal to one hundred percent (100%) of the projected gross
income from the Property for a period from the date of loss to a date (assuming
total destruction) which is seventy eight (78) months from the date that the
Property is repaired or replaced and operations are resumed. The amount of such
business income insurance shall be determined prior to the date hereof and at
least once each year thereafter based on Borrower’s reasonable estimate of the
gross income from the Property for the succeeding sixty (60) month period. All
proceeds payable to Lender pursuant to this subsection shall

 

-59-



--------------------------------------------------------------------------------

be held by Lender and shall be applied to the obligations secured by the Loan
Documents from time to time due and payable hereunder and under the Note;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the obligations secured by the Loan Documents
on the respective dates of payment provided for in the Note and the other Loan
Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

 

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

 

(v) workers’ compensation, subject to the statutory limits of the State in which
the Property is located, and employer’s liability insurance with a limit of at
least One Million and No/100 Dollars ($1,000,000) per accident and per disease
per employee, and One Million and No/100 Dollars ($1,000,000) for disease
aggregate in respect of any work or operations on or about the Property, or in
connection with the Property or its operation (if applicable);

 

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

 

(vii) umbrella liability insurance in addition to primary coverage in an amount
not less than One Hundred Fifty Million and No/100 Dollars ($150,000,000.00) per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above;

 

(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million and No/100 Dollars ($1,000,000) excluding umbrella coverage;

 

(ix) upon sixty (60) days’ written notice, such other reasonable insurance and
in such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located; and

 

(x) if the commercial property and business income insurance policies required
under subsections (i) and (iii) above do not cover perils of terrorism or acts
of terrorism, Borrower shall maintain commercial property and business income
insurance for loss resulting from perils and acts of terrorism (including acts
which are “certified

 

-60-



--------------------------------------------------------------------------------

acts of terrorism” as defined by TRIA) and “fire following”, each on terms
(including amounts) consistent with those required under subsections (i) and
(iii) above and with deductibles no greater than those provided in subsections
(i) and (iii) above. The claims paying ability rating of the insurer shall be
consistent with the requirements of Section 6.1(b) hereof or, if no insurer of
such claims paying ability rating is then issuing such terrorism insurance, the
chosen insurer shall be the insurer which is offering such terrorism insurance
and which has a claims paying ability rating the closest to that required by
Section 6.1(b) hereof; and

 

(A) during any period of the term of the Loan that TRIA is in effect, if “acts
of terrorism” or other similar acts or events are hereafter excluded from
Borrower’s comprehensive all risk insurance policy (including business income),
Borrower shall obtain an endorsement to such policy, or a separate policy from
an insurance provider which maintains at least an investment grade rating from
Moody’s (that is, “Baa3”) and/or S&P (that is, “BBB-”) (provided that neither
Moody’s nor S&P rates such provider less than investment grade) insuring against
(i) with respect to the first $100,000,000 primary layer of insurance coverage,
all “certified acts of terrorism” as defined by TRIA, non-certified acts of
terrorism, and “fire following”, and (ii) with respect to the remaining property
insurance coverage, all “certified acts of terrorism” as defined by TRIA,
non-certified acts of terrorism, and “fire following”, each of (i) and (ii) in
an amount equal to one hundred percent (100%) of the “Full Replacement Cost,”
which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation, but the amount shall in no event be
less than the total outstanding principal balance of the Loan plus the amount
required to obtain the business income coverage described above; provided,
however, the total annual premium payable by Borrower for such terrorism
coverage shall not exceed $1,660,000 for such coverage. The endorsement or
policy shall be in form and substance reasonably satisfactory to Lender and
shall meet Rating Agency criteria for securitized loans, and shall be applicable
to all business income policy limits and provisions and extended period of
indemnity endorsements; or

 

(B) during any period of the term of the Loan that TRIA is not in effect, if
“acts of terrorism” or other similar acts or events or “fire following” are
hereafter excluded from Borrower’s comprehensive all risk insurance policy or
business income insurance coverage, Borrower shall obtain an endorsement to such
policy, or a separate policy from an insurance provider which maintains at least
an investment grade rating from Moody’s (that is, “Baa3”) and/or S&P (that is,
“BBB-“) (provided that neither Moody’s nor S&P rates such provider less than
investment grade), insuring against all such excluded acts or events, to the
extent such policy or endorsement is available, in an amount determined by
Lender in its sole discretion (but in no event greater than the total of the
outstanding principal balance of the Loan plus the amount of the business income
coverage described above); provided, however, the total annual premium payable
by Borrower for such terrorism coverage shall not exceed $1,660,000 for such
coverage. The

 

-61-



--------------------------------------------------------------------------------

endorsement or policy shall be in form and substance reasonably satisfactory to
Lender and shall meet Rating Agency criteria for securitized loans.

 

(b) All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and, to the extent not specified above, shall be subject to the
approval of Lender as to insurance companies, amounts, deductibles, loss payees
and insureds. The Policies shall be issued by financially sound and responsible
insurance companies authorized to do business in the State in which the Property
is located, and either (i) having a claims paying ability rating of “A” or
better by at least two (2) of the Rating Agencies one of which shall be S&P or
(ii) one or more other domestic primary insurers having (or a syndicate of
insurers through which at least 75% of the coverage (if there are 4 or fewer
members of the syndicate) or at least 60% of the coverage (if there are 5 or
more members of the syndicate) is with carriers having), having a claims paying
ability rating of “A” or better by at least two (2) of the Rating Agencies one
of which shall be S&P and the balance of the insurers in the syndicate having a
claims paying ability rating of not lower than “BBB-” by S&P. Notwithstanding
the foregoing, the first $100 Million of insurance provided for in Section
6.1(a) shall be provided by insurers having a claims paying ability rating of
“A” or better by at least two (2) of the Rating Agencies one of which shall be
S&P. The Policies described in Section 6.1 (other than those strictly limited to
liability protection) shall designate Lender as loss payee. Not less than ten
(10) days prior to the expiration dates of the Policies theretofore furnished to
Lender, certificates of insurance evidencing the Policies accompanied by
evidence satisfactory to Lender of payment of the premiums then due thereunder
(the “Insurance Premiums”), shall be delivered by Borrower to Lender.

 

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a).

 

(d) All Policies of insurance provided for or contemplated by Section 6.1(a)
shall be primary coverage and, except for the Policy referenced in Section
6.1(a)(v), shall name Borrower, or the Tenant, as the insured and Lender and its
successors and assigns as the additional insured, as its interests may appear,
and in the case of property damage, boiler and machinery, flood, earthquake and
terrorism insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender. Borrower shall not procure or permit any
of its constituent entities to procure any other insurance coverage which would
be on the same level of payment as the Policies or would adversely impact in any
way the ability of Lender or Borrower to collect any proceeds under any of the
Policies.

 

(e) All Policies of insurance provided for in Section 6.1(a)(v) shall contain
clauses or endorsements to the effect that:

 

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in

 

-62-



--------------------------------------------------------------------------------

any way affect the validity or enforceability of the insurance insofar as Lender
is concerned;

 

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’
written notice to Lender and any other party named therein as an additional
insured;

 

(iii) the issuers thereof shall give written notice to Lender if the Policy has
not been renewed fifteen (15) days prior to its expiration; and

 

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

 

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Mortgage and
shall bear interest at the Default Rate.

 

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Lender and shall, subject to the terms and conditions
of the State Street Lease including procedures, time frames and approval
standards, promptly commence and diligently prosecute the completion of the
repair and restoration of the Property as nearly as possible to the condition
the Property was in immediately prior to such fire or other casualty, with such
alterations as may be reasonably approved by Lender (a “Restoration”) and
otherwise in accordance with Section 6.4. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.
In the event of a Casualty where the loss does not exceed Restoration Threshold
Amount, Borrower may settle and adjust such claim; provided that (a) no Event of
Default has occurred and is continuing and (b) such adjustment is carried out in
a commercially reasonable and timely manner. In the event of a Casualty where
the loss exceeds the Restoration Threshold Amount or if an Event of Default then
exists, Borrower may settle and adjust such claim only with the consent of
Lender (which consent shall not be unreasonably withheld) and Lender shall have
the opportunity to participate, at Borrower’s cost, in any such adjustments.
Notwithstanding any Casualty, Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement.

 

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Provided no Event of Default has occurred and
is continuing, in the event of a Condemnation where the amount of the taking
does not exceed the Restoration Threshold Amount, Borrower may settle and
compromise such Condemnation; provided that the same is

 

-63-



--------------------------------------------------------------------------------

effected in a commercially reasonable and timely manner. In the event a
Condemnation where the amount of the taking exceeds the Restoration Threshold
Amount or if an Event of Default then exists, Borrower may settle and compromise
the Condemnation only with the consent of Lender (which consent shall not be
unreasonably withheld) and Lender shall have the opportunity to participate, at
Borrower’s cost, in any litigation and settlement discussions in respect thereof
and Borrower shall from time to time deliver to Lender all instruments requested
by it to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including but not limited to any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement and the Debt shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Debt. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. If the Property or any
portion thereof is taken by a condemning authority, Borrower shall, subject to
the terms and conditions of the State Street Lease, including procedures, time
frame and approval standards, shall promptly commence and diligently prosecute
the Restoration of the Property and otherwise comply with the provisions of
Section 6.4. If the Property is sold, through foreclosure or otherwise, prior to
the receipt by Lender of the Award, Lender shall have the right, whether or not
a deficiency judgment on the Note shall have been sought, recovered or denied,
to receive the Award, or a portion thereof sufficient to pay the Debt.

 

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration of the Property:

 

(a) If the Net Proceeds shall be less than the Restoration Threshold Amount and
the costs of completing the Restoration shall be less than the Restoration
Threshold Amount, provided that an Event of Default shall not have occurred and
be continuing, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 6.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement. If any Net Proceeds are received by
Borrower and may be retained by Borrower pursuant to the terms hereof, such Net
Proceeds shall, until completion of the Restoration, be held in trust for Lender
and shall be segregated from other funds of Borrower to be used to pay for the
cost of Restoration in accordance with the terms hereof.

 

(b) If the Net Proceeds are equal to or greater than the Restoration Threshold
Amount or the costs of completing the Restoration is equal to or greater than
the Restoration Threshold Amounts, Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4. The
term “Net Proceeds” for purposes of this Section 6.4 shall mean: (i) the net
amount of all insurance proceeds received by Lender pursuant to Section 6.1
(a)(i), (iv), (vi) and (ix) as a result of such damage or destruction, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel

 

-64-



--------------------------------------------------------------------------------

fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the net amount
of the Award, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Condemnation Proceeds”), whichever the case may be.

 

(i) The Net Proceeds shall be made available to Borrower for Restoration,
provided that if each of the following conditions are met, provided however, in
the event that the State Street Lease requires Borrower to restore the Property
following a Casualty or Condemnation, Lender will disburse the Net Proceeds to
Borrower pursuant to this Section 6.4 in connection with the Restoration
required under the State Street Lease, provided that, and for so long as, no
event of default shall occurred by either Borrower or the State Street Tenant
under the State Street Lease:

 

(A) no Event of Default shall have occurred and be continuing;

 

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
fire or other casualty or (2) in the event the Net Proceeds are Condemnation
Proceeds, less than ten percent (10%) of the land constituting the Property is
taken, and such land is located along the perimeter or periphery of the
Property, and no portion of the Improvements is located on such land;

 

(C) Leases requiring payment of annual rent equal to eighty percent (80%) of the
Gross Revenue received by Borrower during the twelve (12) month period
immediately preceding the Casualty or Condemnation, all Material Leases and the
State Street Lease shall remain in full force and effect during and after the
completion of the Restoration without abatement of rent beyond the time required
for Restoration, notwithstanding the occurrence of such Casualty or
Condemnation;

 

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such damage or destruction or
taking, whichever the case may be, occurs) and shall diligently pursue the same
to satisfactory completion;

 

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
fire or other casualty or taking, whichever the case may be, will be covered out
of (1) the Net Proceeds, (2) the insurance coverage referred to in Section
6.1(a)(iii), if applicable, or (3) by other funds of Borrower;

 

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) the date which is six (6) months prior to
the Maturity Date, (2) the earliest date required for such completion under the
terms of any Leases, (3) such time as may be required under applicable zoning
law,

 

-65-



--------------------------------------------------------------------------------

ordinance, rule or regulation in order to repair and restore the Property to the
condition it was in immediately prior to such fire or other casualty or to as
nearly as possible the condition it was in immediately prior to such taking, as
applicable or (4) the expiration of the insurance coverage referred to in
Section 6.1(a)(iii);

 

(G) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable zoning laws, ordinances, rules and
regulations;

 

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable governmental laws,
rules and regulations (including, without limitation, all applicable
environmental laws); and

 

(I) such fire or other casualty or taking, as applicable, does not result in the
loss of access to the Property or the related Improvements.

 

(ii) The Net Proceeds shall be paid directly to Lender and shall be held by
Lender in an interest-bearing account and, until disbursed in accordance with
the provisions of this Section 6.4(b), shall constitute additional security for
the Debt and other obligations under the Loan Documents. The Net Proceeds shall
be disbursed by Lender to, or as directed by, Borrower from time to time during
the course of the Restoration, upon receipt of evidence satisfactory to Lender
that (A) all materials installed and work and labor performed (except to the
extent that they are to be paid for out of the requested disbursement) in
connection with the Restoration have been paid for in full, and (B) there exist
no notices of pendency, stop orders, mechanic’s or materialman’s liens or
notices of intention to file same, or any other liens or encumbrances of any
nature whatsoever on the Property arising out of the Restoration which have not
either been fully bonded to the satisfaction of Lender and discharged of record
or in the alternative fully insured to the satisfaction of Lender by the title
company issuing the Title Insurance Policy.

 

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and acceptance by Lender and the
Casualty Consultant. All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for the Restoration including, without
limitation, reasonable counsel fees and disbursements and the Casualty
Consultant’s fees, shall be paid by Borrower.

 

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus

 

-66-



--------------------------------------------------------------------------------

the Casualty Retainage. The term “Casualty Retainage” shall mean an amount equal
to ten percent (10%) of the costs actually incurred for work in place as part of
the Restoration, as certified by the Casualty Consultant, until the Restoration
has been completed. The Casualty Retainage shall in no event, and
notwithstanding anything to the contrary set forth above in this Section 6.4(b),
be less than the amount actually held back by Borrower from contractors,
subcontractors and materialmen engaged in the Restoration. The Casualty
Retainage shall not be released until the Casualty Consultant certifies to
Lender that the Restoration has been completed in accordance with the provisions
of this Section 6.4(b) and that all approvals necessary for the re-occupancy and
use of the Property have been obtained from all appropriate governmental and
quasi-governmental authorities, and Lender receives evidence satisfactory to
Lender that the costs of the Restoration have been paid in full or will be paid
in full out of the Casualty Retainage; provided, however, that Lender will
release the portion of the Casualty Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the lien of the Mortgage and evidence of payment of any
premium payable for such endorsement. If required by Lender, the release of any
such portion of the Casualty Retainage shall be approved by the surety company,
if any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.

 

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than twice every calendar month.

 

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and other obligations under the Loan
Documents.

 

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have

 

-67-



--------------------------------------------------------------------------------

occurred and shall be continuing under the Note, this Agreement or any of the
other Loan Documents.

 

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
6.4(b)(vii) may be retained and applied by Lender toward the payment of the Debt
whether or not then due and payable in such order, priority and proportions as
Lender in its sole discretion shall deem proper, or, at the discretion of
Lender, the same may be paid, either in whole or in part, to Borrower for such
purposes as Lender shall designate, in its discretion.

 

(d) In the event of foreclosure of the Mortgage with respect to the Property, or
other transfer of title to the Property in extinguishment in whole or in part of
the Debt all right, title and interest of Borrower in and to the Policies that
are not blanket Policies then in force concerning the Property and all proceeds
payable thereunder shall thereupon vest in the purchaser at such foreclosure or
Lender or other transferee in the event of such other transfer of title.

 

(e) Notwithstanding the last sentence of Section 6.1(a)(iii) and provided no
Event of Default exists hereunder, proceeds received by Lender on account of the
business interruption insurance specified in Subsection 6.1(a)(iii) above with
respect to any Casualty:

 

(i) shall be deposited by Lender directly into the Lockbox Account (as defined
in the Cash Management Agreement) but (a) only to the extent it reflects a
replacement for (i) lost Rents that would have been due under Leases existing on
the date of such Casualty, and/or (ii) lost Rents under Leases that had not yet
been executed and delivered at the time of such Casualty which Borrower has
proven to the insurance company would have been due under such Leases (and then
only to the extent such proceeds disbursed by the insurance company reflect a
replacement for such past due Rents) and (b) only to the extent necessary to
fully make the disbursements required by Section 4.1(b)(i) through (iv) of the
Cash Management Agreement and for Operating Expenses incurred by Borrower which
are approved by Lender, such approval not to be unreasonably withheld; or

 

(ii) if, as a result of such Casualty the State Street Lease is terminated,
shall be applied by Lender, at Lender’s option, to pay Debt Service on the Loan
and to pay Operating Expenses incurred by Borrower which are approved by Lender,
and the balance if any shall be retained by Lender and applied, at Lender’s
option, to pay the cost of tenant improvements and/or leasing commissions
incurred by Borrower in connection with releasing the Property or applied by
Lender to the outstanding principal balance of the Loan.

 

All other such proceeds shall be held by Lender and disbursed in accordance with
Sections 6.3 and 6.4 hereof.

 

-68-



--------------------------------------------------------------------------------

  VII. RESERVE FUNDS

 

Section 7.1 INTENTIONALLY DELETED.

 

Section 7.2 Tax and Insurance Escrow Fund. Borrower shall pay to Lender on each
Payment Date (a) one-twelfth of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes at least thirty (30) days prior to their
respective due dates, and (b) one-twelfth of the Insurance Premiums that Lender
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Escrow Fund”). The Tax and Insurance
Escrow Fund and the payments of interest or principal or both, payable pursuant
to the Note, shall be added together and shall be paid as an aggregate sum by
Borrower to Lender. Lender will apply the Tax and Insurance Escrow Fund to
payments of Taxes and Insurance Premiums required to be made by Borrower
pursuant to Section 5.1.2 hereof and under the Mortgage. In making any payment
relating to the Tax and Insurance Escrow Fund, Lender may do so according to any
bill, statement or estimate procured from the appropriate public office (with
respect to Taxes) or insurer or agent (with respect to Insurance Premiums),
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof. If the amount of the Tax and Insurance Escrow Fund shall exceed
the amounts due for Taxes and Insurance Premiums pursuant to Section 5.1.2
hereof, Lender shall, in its sole discretion, return any excess to Borrower or
credit such excess against future payments to be made to the Tax and Insurance
Escrow Fund. Any amount remaining in the Tax and Insurance Escrow Fund after the
Debt has been paid in full shall be returned to Borrower. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not or will not
be sufficient to pay Taxes and Insurance Premiums by the dates set forth in (a)
and (b) above, Lender shall notify Borrower of such determination and Borrower
shall increase its monthly payments to Lender by the amount that Lender
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to delinquency of the Taxes and/or thirty (30) days prior to expiration of
the Policies, as the case may be.

 

Section 7.3 Replacements and Replacement Reserve. Borrower shall pay to Lender
on each Payment Date the Replacement Reserve Monthly Deposit for replacements
and repairs required to be made to the Property during the calendar year
(collectively, the “Replacements”), provided, however, during the period that
the State Street Lease is in existence, disbursements from the Replacement
Reserve Fund shall only be used for Replacements which are the obligation of the
Borrower under the State Street Lease. Amounts so deposited shall hereinafter be
referred to as Borrower’s “Replacement Reserve Fund” and the account in which
such amounts are held shall hereinafter be referred to as Borrower’s
“Replacement Reserve Account.” Lender may reassess its estimate of the amount
necessary for the Replacement Reserve Fund from time to time, and may increase
the monthly amounts required to be deposited into the Replacement Reserve Fund
upon thirty (30) days notice to Borrower if Lender determines in its reasonable
discretion that an increase is necessary to maintain the proper maintenance and
operation of the Property.

 

Section 7.4 Unfunded Tenant Allowance Account. On the Closing Date and in
accordance with the Escrow Agreements, the sum of $10,440,567 with respect to
Landlord’s Contribution (as such term is defined in the State Street Lease) and
the sum of $10,747,118 with respect to Punch List Items have been deposited with
Agent to be held by Agent in one or more

 

-69-



--------------------------------------------------------------------------------

Accounts established in accordance with the Escrow Agreements (collectively, the
“Unfunded Tenant Allowance Account”) to pay the amount of Unfunded Tenant
Allowances consisting of Landlord’s Contribution and Punch List Items more
particularly described in the Escrow Agreements as the same are incurred in
connection with the State Street Lease. The Unfunded Tenant Allowance Account
shall be maintained in accordance with the provisions of the Escrow Agreements
and shall be advanced to Borrower, Seller or the State Street Tenant as provided
in the Escrow Agreements.

 

Section 7.5 Disbursements from Replacement Reserve Account. (a) Lender shall
make disbursements from the Replacement Reserve Account to pay Borrower only for
the costs of the Replacements. Lender shall not be obligated to make
disbursements from the Replacement Reserve Account to reimburse Borrower for the
costs of routine maintenance to the Property. For the purposes of this Section
the applicable Reserve Account from which a disbursement is requested will be
referred to as the “Reserve Account” and the item for which a disbursement is
requested is the “Work Item”.

 

(b) Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.5, disburse to Borrower amounts from
the Reserve Account necessary to pay for the actual approved costs of
Replacements or to reimburse Borrower therefor, upon completion of such
Replacements (or, upon partial completion in the case of Replacements made
pursuant to Section 7.5(f)) as determined by Lender. In no event shall Lender be
obligated to disburse funds from the Reserve Account if an Event of Default
exists.

 

(c) Each request for disbursement from the Reserve Account shall be in a form
specified or approved by Lender and shall specify (i) the specific Work Item for
which the disbursement is requested, (ii) the quantity and price of each item
purchased, if the Work Item includes the purchase or replacement of specific
items, (iii) the price of all materials (grouped by type or category) used in
any Work Item other than the purchase or replacement of specific items, and (iv)
the cost of all contracted labor or other services applicable to each Work Item
for which such request for disbursement is made. With each request Borrower
shall certify that all Work Items have been made in accordance with all
applicable Legal Requirements of any Governmental Authority having jurisdiction
over the Property. Each request for disbursement shall include copies of
invoices for all items or materials purchased and all contracted labor or
services provided and, unless Lender has agreed to issue joint checks as
described below in connection with a particular Work Item, each request shall
include evidence satisfactory to Lender of payment of all such amounts. Except
as provided in Section 7.5(e), each request for disbursement from the Reserve
Account shall be made only after completion of the Work Item for which
disbursement is requested. Borrower shall provide Lender evidence of completion
satisfactory to Lender in its reasonable judgment.

 

(d) Borrower shall pay all invoices in connection with the Work Items with
respect to which a disbursement is requested prior to submitting such request
for disbursement from the Reserve Account or, at the request of Borrower, Lender
will issue joint checks, payable to Borrower and the contractor, supplier,
materialman, mechanic, subcontractor or other party to whom payment is due in
connection with a Work Item. In the case of payments made by joint check, Lender
may require a waiver of lien from each Person receiving payment prior to

 

-70-



--------------------------------------------------------------------------------

Lender’s disbursement from the Reserve Account. In addition, as a condition to
any disbursement, Lender may require Borrower to obtain lien waivers from each
contractor, supplier, materialman, mechanic or subcontractor who receives
payment in an amount equal to or greater than $25,000 for completion of its work
or delivery of its materials. Any lien waiver delivered hereunder shall conform
to the requirements of applicable law and shall cover all work performed and
materials supplied (including equipment and fixtures) for the Property by that
contractor, supplier, subcontractor, mechanic or materialman through the date
covered by the current reimbursement request (or, in the event that payment to
such contractor, supplier, subcontractor, mechanic or materialmen is to be made
by a joint check, the release of lien shall be effective through the date
covered by the previous release of funds request).

 

(e) If (i) the cost of a Work Item exceeds $25,000, (ii) the contractor
performing such Work Item requires periodic payments pursuant to terms of a
written contract, and (iii) Lender has approved in writing in advance such
periodic payments, a request for reimbursement from the Reserve Account may be
made after completion of a portion of the work under such contract, provided (A)
such contract requires payment upon completion of such portion of the work, (B)
the materials for which the request is made are on site at the Property and are
properly secured or have been installed in the Property, (C) all other
conditions in this Agreement for disbursement have been satisfied, (D) funds
remaining in the Reserve Account are, in Lender’s judgment, sufficient to
complete such Work Item and other Work Items when required, and (E) if required
by Lender, each contractor or subcontractor receiving payments under such
contract shall provide a waiver of lien with respect to amounts which have been
paid to that contractor or subcontractor.

 

(f) Borrower shall not make a request for disbursement from the Reserve Account
more frequently than twice in any calendar month and (except in connection with
the final disbursement) the total cost of all Replacements in any request shall
not be less than $25,000.00.

 

(g) With regard to disbursements from the Replacement Reserve Account, Borrower
shall make Replacements when required in order to keep the Property in condition
and repair consistent with other first class, office properties in the same
market segment in the metropolitan area in which the Property is located, and to
keep the Property or any portion thereof from deteriorating. Borrower shall
complete all Replacements in a good and workmanlike manner as soon as
practicable following the commencement of making each such Replacement.

 

(h) Lender reserves the right, at its option, to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Work Items,
provided that any such approval shall not be unreasonably withheld and should be
delivered to the Borrower within five (5) Business Days of any request thereof.
Upon Lender’s request, Borrower shall assign any contract or subcontract to
Lender.

 

(i) In the event Lender determines in its reasonable discretion that any Work
Item is not being performed in a workmanlike or timely manner or that any Work
Item has not been completed in a workmanlike or timely manner, Lender shall have
the option to withhold

 

-71-



--------------------------------------------------------------------------------

disbursement for such unsatisfactory Work Item and to proceed under existing
contracts or to contract with third parties to complete such Work Item and to
apply the Reserve Fund toward the labor and materials necessary to complete such
Work Item, without providing any prior notice to Borrower and to exercise any
and all other remedies available to Lender upon an Event of Default hereunder.

 

(j) In order to facilitate Lender’s completion or making of the Work Items,
Borrower grants Lender the right to enter onto the Property and perform any and
all work and labor necessary to complete or make the Work Items and/or employ
watchmen to protect the Property from damage. All sums so expended by Lender, to
the extent not from the Reserve Fund, shall be deemed to have been advanced
under the Loan to Borrower and secured by the Mortgage. For this purpose
Borrower constitutes and appoints Lender its true and lawful attorney-in-fact
with full power of substitution to complete or undertake the Work Items in the
name of Borrower. Such power of attorney shall be deemed to be a power coupled
with an interest and cannot be revoked. Borrower empowers said attorney-in-fact
as follows: (i) to use any funds in the Reserve Account for the purpose of
making or completing the Work Items; (ii) to make such additions, changes and
corrections to the Work Items as shall be necessary or desirable to complete the
Work Items; (iii) to employ such contractors, subcontractors, agents, architects
and inspectors as shall be required for such purposes; (iv) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the Property, or as may be necessary or desirable for the completion of the Work
Items, or for clearance of title; (v) to execute all applications and
certificates in the name of Borrower which may be required by any of the
contract documents; (vi) to prosecute and defend all actions or proceedings in
connection with Property or the rehabilitation and repair of the Property; and
(vii) to do any and every act which Borrower might do in its own behalf to
fulfill the terms of this Agreement.

 

(k) Nothing in this Section 7.5 shall: (i) make Lender responsible for making or
completing the Work Items; (ii) require Lender to expend funds in addition to
the Reserve Fund to make or complete any Work Item; (iii) obligate Lender to
proceed with the Work Items; or (iv) obligate Lender to demand from Borrower
additional sums to make or complete any Work Item.

 

(l) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties making Work Items pursuant to this Section 7.5 to enter onto the
Property during normal business hours (subject to the rights of tenants under
their Leases) to inspect the progress of any Work Items and all materials being
used in connection therewith, to examine all plans and shop drawings relating to
such Replacements which are or may be kept at the Property, and to complete any
Work Items made pursuant to this Section 7.5. Borrower shall cause all
contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other persons described above in connection with
inspections described in this Section or the completion of Work Items pursuant
to this Section.

 

(m) Lender may require an inspection of the Property at Borrower’s expense prior
to making a monthly disbursement from the Reserve Account in order to verify
completion of the Work Items for which reimbursement is sought. Lender may
require that such inspection be conducted by an appropriate independent
qualified professional selected by Lender and/or

 

-72-



--------------------------------------------------------------------------------

may require a copy of a certificate of completion by an independent qualified
professional acceptable to Lender prior to the disbursement of any amounts from
the Reserve Account. Borrower shall pay the expense of the inspection as
required hereunder, whether such inspection is conducted by Lender or by an
independent qualified professional.

 

(n) The Work Items and all materials, equipment, fixtures, or any other item
comprising a part of any Work Item shall be constructed, installed or completed,
as applicable, free and clear of all mechanic’s, materialman’s or other liens
(except for those Liens existing on the date of this Agreement which have been
approved in writing by Lender).

 

(o) Before each disbursement from the Reserve Account, Lender may require
Borrower to provide Lender with a search of title to the Property effective to
the date of the disbursement, which search shows that no mechanic’s or
materialmen’s liens or other liens of any nature have been placed against the
Property since the date of recordation of the Mortgage and that title to the
Property is free and clear of all Liens (other than the lien of the Mortgage and
any other Liens previously approved in writing by Lender, if any).

 

(p) All Work Items shall comply with all applicable Legal Requirements of all
Governmental Authorities having jurisdiction over the Property and applicable
insurance requirements including, without limitation, applicable building codes,
special use permits, environmental regulations, and requirements of insurance
underwriters.

 

(q) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Work Item. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender.

 

(r) Upon the occurrence of such an Event of Default, Lender may use the Reserve
Fund (or any portion thereof) for any purpose, including but not limited to
completion of the Work Items or for any other repair or replacement to the
Property or toward payment of the Debt in such order, proportion and priority as
Lender may determine in its sole discretion.

 

(s) The insufficiency of any balance in the Reserve Account shall not relieve
Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.

 

(t) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
performance of the Replacements. Borrower shall assign to Lender all rights and
claims Borrower may have against all persons or entities supplying labor or
materials in connection with the Work Items; provided, however, that Lender may
not pursue any such right or claim unless an Event of Default has occurred and
remains uncured.

 

-73-



--------------------------------------------------------------------------------

Section 7.6 Reserve Funds, Generally. Borrower grants to Lender a first priority
perfected security interest in each of the Reserve Funds and any and all monies
now or hereafter deposited in each Reserve Fund as additional security for
payment of the Debt. Until expended or applied in accordance herewith, the
Reserve Funds shall constitute additional security for the Debt. Upon the
occurrence of an Event of Default, Lender may, in addition to any and all other
rights and remedies available to Lender, apply any sums then present in any or
all of the Reserve Funds to the payment of the Debt in any order in its sole
discretion. The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender. The Reserve Funds shall be held in
interest bearing accounts and all earnings or interest on a Reserve Fund shall
be added to and become a part of such Reserve Fund and shall be disbursed in the
same manner as other monies deposited in such Reserve Fund. Borrower shall not,
without obtaining the prior written consent of Lender, further pledge, assign or
grant any security interest in any Reserve Fund or the monies deposited therein
or permit any lien or encumbrance to attach thereto, or any levy to be made
thereon, or any UCC 1 Financing Statements, except those naming Lender as the
secured party, to be filed with respect thereto. The Reserve Funds shall not
constitute trust funds and may be commingled with other monies held by Lender.
Any funds remaining in the Reserve Account upon satisfaction in full of the Debt
or upon a Defeasance Event shall be promptly returned to Borrower.

 

Section 7.7 Guarantor’s Net Worth. If, at any time and from time to time, Lender
determines, in its sole but reasonable discretion, that Guarantor’s Net Worth
shall be less than an amount equal to two (2) times the amount by which the
outstanding principal balance of the Loan exceeds the aggregate insurance
maintained by Borrower including the Additional Casualty Insurance (the “Net
Worth Threshold”), from and after such date and until Guarantor’s Net Worth
shall equal or exceed the Net Worth Threshold, all Net Cash Flow After Debt
Service shall be retained by Lender as a Reserve Fund in accordance with Section
7.6 of this Agreement and applied by Lender, in Lender’s sole discretion, to
Debt Service, repayment of the Loan (without any Yield Maintenance Premium or
other penalty), in respect of tenant improvements and leasing commissions
incurred by Borrower or for any other purpose or use as so determined by Lender.
At such time as Guarantor’s Net Worth shall equal or exceed the Net Worth
Threshold, all monies in such Reserve Fund shall be promptly refunded to
Borrower, provided no Event of Default shall have occurred or be continuing
hereunder. If, at any time and from time to time, Lender determines, in its sole
but reasonable discretion, that Guarantor’s Net Worth shall be less than an
amount equal to one and one-half (1 1/2) times the amount by which the
outstanding principal balance of the Loan exceeds the aggregate insurance
maintained by Borrower including the Additional Casualty Insurance (the
“Additional Net Worth Threshold”), Borrower shall deposit with Lender, within
five (5) Business Days after request, an amount equal to one (1) year’s Net Cash
Flow After Debt Service, which deposit shall be added to the Reserve Fund
described above and dispersed in the same manner as hereinabove provided. At
such time as Guarantor’s Net Worth shall equal or exceed the Net Worth
Threshold, all moneys in such Reserve Fund shall be refunded to Borrower,
provided no Event of Default shall have occurred or be continuing hereunder.
This Section 7.7 shall be of no further force or effect upon the termination of
clause (iii) of the last paragraph of Section 1.2 of the Guaranty of Recourse
Obligations.

 

-74-



--------------------------------------------------------------------------------

  VIII.   DEFAULTS

 

Section 8.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

 

(i) if (A) any payment of principal and interest including without limitation
the Debt Service Payment Amount and the payment due on the Maturity Date is not
paid on or prior to the date when due or (B) any other portion of the Debt is
not paid on or within five (5) days after the same is due;

 

(ii) if any of the Taxes or Other Charges are not paid on or before the date
when the same are due and payable;

 

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;

 

(iv) if Borrower transfers or encumbers any portion of the Property without
Lender’s prior written consent or otherwise violates the provisions of Article 6
of the Mortgage;

 

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

 

(vi) if Borrower or any guarantor under any guaranty issued in connection with
the Loan shall make an assignment for the benefit of creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower or
any guarantor under any guarantee issued in connection with the Loan or if
Borrower or such guarantor shall be adjudicated a bankrupt or insolvent, or if
any petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Borrower or such guarantor, or if
any proceeding for the dissolution or liquidation of Borrower or such guarantor
shall be instituted; provided, however, if such appointment, adjudication,
petition or proceeding was involuntary and not consented to by Borrower or such
guarantor, upon the same not being discharged, stayed or dismissed within sixty
(60) days;

 

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

(ix) if Borrower breaches any of its respective material negative covenants
contained in Section 5.2 or any material covenant contained in Section 4.1.30
hereof;

 

(x) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default

 

-75-



--------------------------------------------------------------------------------

under such term, covenant or condition after the giving of such notice and the
expiration of such grace period;

 

(xi) if any of the assumptions contained in the Insolvency Opinion, or in any
other “non-consolidation” opinion delivered to Lender in connection with the
Loan, or in any other “non-consolidation” delivered subsequent to the closing of
the Loan, is or shall become untrue in any material respect;

 

(xii) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xi) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-day period and provided further that
Borrower shall have commenced to cure such Default within such 30-day period and
thereafter diligently and expeditiously proceeds to cure the same, such 30-day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed ninety (90) days (provided, however, that a failure of Guarantor
to maintain Guarantor’s Net Worth shall not constitute a Default hereunder
provided Borrower shall have complied with the provisions of Section 7.7
hereof); or

 

(xiii) if there shall be a default under any of the other Loan Documents beyond
any applicable notice and cure periods contained in such documents, whether as
to Borrower or the Property, or if any other such event shall occur or condition
shall exist, if the effect of such event or condition is to accelerate the
maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt;

 

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to the Property, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and any and all of the Property, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in clauses (vi), (vii) or (viii) above, the
Debt and all other obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.

 

Section 8.2 Remedies. (a) Upon the occurrence of and during the continuation of
an Event of Default, all or any one or more of the rights, powers, privileges
and other remedies available to Lender against Borrower under this Agreement or
any of the other Loan Documents executed and delivered by, or applicable to,
Borrower or at law or in equity may be exercised by Lender at any time and from
time to time, whether or not all or any of the

 

-76-



--------------------------------------------------------------------------------

Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to the
Property. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singly, successively, together or otherwise,
at such time and in such order as Lender may determine in its sole discretion,
to the fullest extent permitted by law, without impairing or otherwise affecting
the other rights and remedies of Lender permitted by law, equity or contract or
as set forth herein or in the other Loan Documents. Without limiting the
generality of the foregoing, Borrower agrees that if an Event of Default is
continuing (i) Lender is not subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Mortgage has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt or
the Debt has been paid in full.

 

(b) With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in preference or priority to
the Property, and Lender may seek satisfaction out of the Property or any part
thereof, in its absolute discretion in respect of the Debt. In addition, Lender
shall have the right from time to time to partially foreclose the Mortgage in
any manner and for any amounts secured by the Mortgage then due and payable as
determined by Lender in its sole discretion including, without limitation, the
following circumstances: (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose the Mortgage to recover such
delinquent payments, or (ii) in the event Lender elects to accelerate less than
the entire outstanding principal balance of the Loan, Lender may foreclose the
Mortgage to recover so much of the principal balance of the Loan as Lender may
accelerate and such other sums secured by the Mortgage as Lender may elect.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Mortgage to secure payment of sums secured by the Mortgage and
not previously recovered.

 

(c) Without limitation to any of the foregoing remedies, upon the occurrence and
during the continuation of an Event of Default, Lender shall have the right from
time to time to sever the Note and the other Loan Documents into one or more
separate notes, mortgages and other security documents (the “Severed Loan
Documents”) in such denominations as Lender shall determine in its sole
discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder. Borrower shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. Borrower hereby absolutely and irrevocably appoints Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
Borrower ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power.

 

Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other

 

-77-



--------------------------------------------------------------------------------

right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

  IX. SPECIAL PROVISIONS

 

Section 9.1 Sale of Mortgage and Securitization. (a) Lender shall have the right
(i) to sell or otherwise transfer the Loan or any portion thereof as a whole
loan, (ii) to sell participation interests in the Loan or (iii) to securitize
the Loan or any portion thereof in a single asset securitization or a pooled
loan securitization. (The transaction referred to in clauses (i), (ii) and (iii)
shall hereinafter be referred to collectively as “Secondary Market Transactions”
and the transactions referred to in clause (iii) shall hereinafter be referred
to as a “Securitization.” Any certificates, notes or other securities issued in
connection with a Securitization are hereinafter referred to as “Securities.”)

 

(b) If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Secondary Market Transactions, including, without limitation, to:

 

(i) (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower and the Manager, (B)
provide updated budgets relating to the Property and (C) provide updated
appraisals, market studies, environmental reviews (Phase I’s and, if
appropriate, Phase II’s), property condition reports and other due diligence
investigations of the Property (the “Updated Information”), together, if
customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable to Lender and the Rating
Agencies;

 

(ii) provide opinions of counsel, which may be relied upon by Lender, the Rating
Agencies and their respective counsel, agents and representatives, as to
non-consolidation, or any other opinion customary in Secondary Market
Transactions or reasonably required by the Rating Agencies with respect to the
Property and Borrower and Affiliates, which counsel and opinions shall be
satisfactory to Lender and the Rating Agencies;

 

(iii) provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may reasonably
require; and

 

-78-



--------------------------------------------------------------------------------

(iv) execute amendments to the Loan Documents and Borrower’s organizational
documents reasonably requested by Lender; provided, however, that Borrower shall
not be required to modify or amend any Loan Document if such modification or
amendment would (A) change the interest rate, the stated maturity or the
amortization of principal as set forth herein or in the Note, (B) modify or
amend any other material economic or other material term of the Loan, (C) result
in operational changes that are unduly burdensome, or (D) materially increase
Borrower’s obligations under the Loan Documents.

 

(c) If requested by Lender, Borrower shall provide Lender with the following
financial statements (it being understood that Lender shall request (i) full
financial statements if it anticipates that the principal amount of the Loan at
the time of Securitization may, or if the principal amount of the Loan at any
time during which the Loan is included in a Securitization does, equals or
exceeds 20% of the aggregate principal amount of all mortgage loans included in
the Securitization and (ii) summaries of such financial statements if the
principal amount of the Loan at any such time equals or exceeds 10% of such
aggregate principal amount):

 

(i) As of the Closing Date, a balance sheet with respect to the Property for the
two most recent Fiscal Years, meeting the requirements of Section 210.3-01 of
Regulation S-X of the Securities Act and statements of income and statements of
cash flows with respect to the Property for the three most recent Fiscal Years,
meeting the requirements of Section 210.3-02 of Regulation S-X, and, to the
extent that such balance sheet is more than 135 days old as of the Closing Date,
interim financial statements of the Property meeting the requirements of
Sections 210.3-01 and 210.3-02 of Regulation S-X (all of such financial
statements, collectively, the “Standard Statements”); provided, however, with
respect to any Property that has been acquired by Borrower from an unaffiliated
third party (an “Acquired Property”) and as to which the other conditions set
forth in Section 210.3-14 of Regulation S-X for the provision of financial
statements in accordance with such Section have been met (other than any
Property that is a hotel, nursing home or other property that would be deemed to
constitute a business and not real estate under Regulation S-X and as to which
the other conditions set forth in Section 210.3-05 of Regulation S-X for
provision of financial statements in accordance with such Section have been met
(a “Business Property”)), in lieu of the Standard Statements otherwise required
by this Section 9.1(c)(i), Borrower shall instead provide the financial
statements required by such Section 210.3-14 of Regulation S-X; provided,
further, however, with respect to any Business Property which is an Acquired
Property, Borrower shall instead provide the financial statements required by
Section 210.3-05 (such Section 210.3-14 or Section 210.3-05 financial statements
referred to herein as “Acquired Property Statements”).

 

(ii) Not later than 30 days after the end of each fiscal quarter following the
Closing Date, a balance sheet of the Property as of the end of such fiscal
quarter, meeting the requirements of Section 210.3-01 of Regulation S-X, and
statements of income and statements of cash flows of the Property for the period
commencing on the day following the last day of the most recent Fiscal Year and
ending on the date of such balance sheet and for the corresponding period of the
most recent Fiscal Year, meeting the requirements of Section 210.3-02 of
Regulation S-X (provided, that if for such

 

-79-



--------------------------------------------------------------------------------

corresponding period of the most recent Fiscal Year Acquired Property Statements
were permitted to be provided hereunder pursuant to paragraph (i) above,
Borrower shall instead provide Acquired Property Statements for such
corresponding period). If requested by Lender, Borrower shall also provide
“summarized financial information,” as defined in Section 210.1-02(bb) of
Regulation S-X, with respect to such quarterly financial statements.

 

(iii) Not later than 60 days after the end of each Fiscal Year following the
Closing Date, a balance sheet of the Property as of the end of such Fiscal Year,
meeting the requirements of Section 210.3-01 of Regulation S-X, and statements
of income and statements of cash flows of the Property for such Fiscal Year,
meeting the requirements of Section 210.3-02 of Regulation S-X. If requested by
Lender, Borrower shall provide summarized financial information with respect to
such annual financial statements.

 

(iv) Upon ten (10) Business Days after notice from Lender in connection with the
Securitization of this Loan, such additional financial statements, such that, as
of the date (each, a “Disclosure Document Date”) of each Disclosure Document,
Borrower shall have provided Lender with all financial statements as described
in paragraph (i) above; provided that the Fiscal Year and interim periods for
which such financial statements shall be provided shall be determined as of such
Disclosure Document Date.

 

(v) In the event Lender determines, in connection with a Securitization, that
the financial statements required in order to comply with Regulation S-X or
Legal Requirements are other than as provided herein, then notwithstanding the
provisions of this Section, Lender may request, and Borrower shall promptly
provide, such combination of Acquired Property Statements and/or Standard
Statements as may be necessary for such compliance.

 

(vi) Any other or additional financial statements, or financial, statistical or
operating information, as shall be required pursuant to Regulation S-X or other
Legal Requirements in connection with any Disclosure Document or any filing
under or pursuant to the Exchange Act in connection with or relating to a
Securitization (hereinafter, an “Exchange Act Filing”) or as shall otherwise be
reasonably requested by Lender to meet disclosure, rating agency or marketing
requirements.

 

All financial statements provided by Borrower pursuant to this Section 9.1(c)
shall be prepared in accordance with GAAP, and shall meet the requirements of
Regulation S-X and other applicable Legal Requirements. All financial statements
relating to a Fiscal Year shall be audited by the independent accountants in
accordance with generally accepted auditing standards, Regulation S-X and all
other applicable Legal Requirements, shall be accompanied by the manually
executed report of the independent accountants thereon, which report shall meet
the requirements of Regulation S-X and all other applicable Legal Requirements,
and shall be further accompanied by a manually executed written consent of the
independent accountants, in form and substance acceptable to Lender, to the
inclusion of such financial statements in any Disclosure Document and any
Exchange Act Filing and to the use of the name of such independent accountants
and the reference to such independent accountants as “experts” in any Disclosure
Document and Exchange Act Filing, all of which shall be provided at the same
time

 

-80-



--------------------------------------------------------------------------------

as the related financial statements are required to be provided. All other
financial statements shall be certified by the chief financial officer of
Borrower, which certification shall state that such financial statements meet
the requirements set forth in the first sentence of this paragraph.

 

9.1.1 Loan Components. Borrower covenants and agrees that in connection with any
Securitization of the Loan, upon Lender’s request Borrower shall deliver one or
more new component notes to replace the original note or modify the original
note to reflect multiple components of the Loan (and such new notes or modified
note shall have the same initial weighted average coupon as the original note,
but such new notes or modified note may subsequently change the weighted average
coupon and apply principal, interest rates and amortization of the Loan between
the components in a manner specified by Lender in its sole discretion) and
modify the Cash Management Agreement with respect to the newly created
components such that the pricing and marketability of the Securities and the
size of each class of Securities and the rating assigned to each such class by
the Rating Agencies shall provide the most favorable rating levels and achieve
the optimum bond execution for the Loan, provided, however, the monthly Debt
Service Payment Amount shall not change. In the event of a prepayment of the
Loan, Lender shall be entitled to apply the amount of such prepayment to one or
more of the new component notes as Lender in its sole discretion decides.

 

9.1.2 Securitization Costs. All third party costs and expenses incurred by
Lender in connection with any Secondary Market Transaction and all reasonable
out-of-pocket costs and expenses incurred by Borrower in connection with
Borrower’s complying with requests made under this Section 9.1 shall be paid by
Lender, provided, however, that the foregoing shall not require Lender to pay or
reimburse Borrower for any costs and expenses that Borrower would otherwise be
required to pay or reimburse Lender for under any other provision of this
Agreement in the event that no Secondary Market Transaction had occurred.

 

Section 9.2 Securitization Indemnification. (a) Borrower understands that
certain of the information provided to Lender in connection with the Loan
(collectively, the “Provided Information”) may be included in disclosure
documents in connection with the Securitization, including, without limitation,
a prospectus, prospectus supplement or private placement memorandum (each, a
“Disclosure Document”) and may also be included in filings with the Securities
and Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), or provided or made available to investors or prospective
investors in the Securities, the Rating Agencies, and service providers relating
to the Securitization. In the event that the Disclosure Document is required to
be revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.

 

(b) Borrower agrees to provide in connection with each of (i) a preliminary and
a private placement memorandum or (ii) a preliminary and final prospectus or
prospectus supplement, as applicable, an indemnification certificate (A)
certifying that Borrower has carefully examined such memorandum or prospectus,
as applicable, including without limitation, the sections (including risk
factors) pertaining to the Loan, the Loan Documents, the Borrower and the
Property and such sections (and any other sections reasonably requested) do not
contain

 

-81-



--------------------------------------------------------------------------------

any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (B) indemnifying
Lender (and for purposes of this Section 9.2, Lender hereunder shall include its
officers and directors), the Affiliate of Lehman Brothers Inc. (“Lehman”) that
has filed the registration statement relating to the securitization (the
“Registration Statement”), each of its directors, each of its officers who have
signed the Registration Statement and each Person or entity who controls the
Affiliate within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (collectively, the “Lehman Group”), and Lehman, each of its
directors and each Person who controls Lehman within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any losses, claims, damages or liabilities
(collectively, the “Liabilities”) to which Lender, the Lehman Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in such sections or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated in
such sections or necessary in order to make the statements in such sections or
in light of the circumstances under which they were made, not misleading and (C)
agreeing to reimburse Lender, the Lehman Group and the Underwriter Group for any
legal or other expenses reasonably incurred by Lender and Lehman in connection
with investigating or defending the Liabilities; provided, however, that
Borrower will be liable in any such case under clauses (B) or (C) above only to
the extent that any such loss claim, damage or liability arises out of or is
based upon any such untrue statement or omission made therein in reliance upon
and in conformity with information furnished to Lender by or on behalf of
Borrower in connection with the preparation of the memorandum or prospectus or
in connection with the underwriting of the debt, including, without limitation,
financial statements of Borrower, operating statements, rent rolls,
environmental site assessment reports and property condition reports with
respect to the Property. This indemnity agreement will be in addition to any
liability which Borrower may otherwise have. Moreover, the indemnification
provided for in Clauses (B) and (C) above shall be effective whether or not an
indemnification certificate described in (A) above is provided and shall be
applicable based on information previously provided by Borrower or its
Affiliates if Borrower does not provide the indemnification certificate.

 

(c) In connection with filings under the Exchange Act, Borrower agrees to
indemnify (i) Lender, the Lehman Group and the Underwriter Group for Liabilities
to which Lender, the Lehman Group or the Underwriter Group may become subject
insofar as the Liabilities arise out of or are based upon the omission or
alleged omission to state in the Provided Information a material fact required
to be stated in the Provided Information in order to make the statements in the
Provided Information, in light of the circumstances under which they were made
not misleading and (ii) reimburse Lender, the Lehman Group or the Underwriter
Group for any legal or other expenses reasonably incurred by Lender, the Lehman
Group or the Underwriter Group in connection with defending or investigating the
Liabilities.

 

(d) Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the

 

-82-



--------------------------------------------------------------------------------

indemnifying party may have to any indemnified party hereunder except to the
extent that failure to notify causes prejudice to the indemnifying party. In the
event that any action is brought against any indemnified party, and it notifies
the indemnifying party of the commencement thereof, the indemnifying party will
be entitled, jointly with any other indemnifying party, to participate therein
and, to the extent that it (or they) may elect by written notice delivered to
the indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel satisfactory to
such indemnified party. After notice from the indemnifying party to such
indemnified party under this Section 9.2 the indemnifying party shall not be
responsible for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party, the indemnified
party or parties shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party to parties. The indemnifying party shall not be
liable for the expenses of more than one such separate counsel unless an
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to another indemnified party.

 

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreements provided for in Section 9.2(b) or (c) is or are
for any reason held to be unenforceable by an indemnified party in respect of
any losses, claims, damages or liabilities (or action in respect thereof)
referred to therein which would otherwise be indemnifiable under Section 9.2(b)
or (c), the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such losses, claims, damages or liabilities
(or action in respect thereof); provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) Lehman’s and Borrower’s relative knowledge and access
to information concerning the matter with respect to which claim was asserted;
(ii) the opportunity to correct and prevent any statement or omission; and (iii)
any other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

 

(f) The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

 

Section 9.3 Rating Surveillance. Borrower will retain the Rating Agencies to
provide rating surveillance services on any certificates issued in a
Securitization. Such rating surveillance will be at the expense of Borrower in
an amount determined by Lender in its reasonable discretion prior to the
occurrence of a Securitization and such expense (the “Rating Surveillance
Charge”) will be paid in monthly installments.

 

-83-



--------------------------------------------------------------------------------

Section 9.4 Exculpation. Notwithstanding anything the contrary, subject to the
qualifications below, Lender shall not enforce the liability and obligation of
Borrower to perform and observe the obligations contained in the Note, this
Agreement, the Mortgage or the other Loan Documents by any action or proceeding
wherein a money judgment shall be sought against Borrower, except that Lender
may bring a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest under the Note, this Agreement, the Mortgage and the other Loan
Documents, or in the Property, the Rents, or any other collateral given to
Lender pursuant to the Loan Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Mortgage and the other Loan
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against Borrower in any such action or proceeding under or by reason of
or under or in connection with the Note, this Agreement, the Mortgage or the
other Loan Documents. The provisions of this Section shall not, however, (a)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Mortgage; (c) affect the validity or enforceability of any guaranty
made in connection with the Loan or any of the rights and remedies of Lender
thereunder; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) impair the enforcement of the Assignment of Leases; (f) constitute
a prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize the security granted the Mortgage or to commence any
other appropriate action or proceeding in order for Lender to exercise its
remedies against the Property; or (g) constitute a waiver of the right of Lender
to enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any loss, damage, cost, expense, liability, claim or
other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with the following:

 

(i) fraud or intentional misrepresentation by Borrower or any guarantor in
connection with the Loan;

 

(ii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in this Agreement concerning
environmental laws, hazardous substances and asbestos and any indemnification of
Lender with respect thereto in either document;

 

(iii) intentional waste of the Property or the removal or disposal (other than
in the ordinary course) of any portion of the Property following the occurrence
and during the continuance of an Event of Default;

 

(iv) the misapplication or conversion by Borrower of (A) any insurance proceeds
paid by reason of any loss, damage or destruction to the Property, (B) any
awards or other amounts received in connection with the Condemnation of all or a
portion of the Property and (C) any Rents during the continuance of an Event of
Default;

 

-84-



--------------------------------------------------------------------------------

(v) any security deposits, advance deposits or any other deposits collected with
respect to the Property which are not delivered to Lender upon a foreclosure of
the Property or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;

 

(vi) Borrower’s indemnifications of Lender set forth in Section 9.2 hereof;

 

(vii) Borrower fails to obtain Lender’s prior written consent to any subordinate
financing or other voluntary lien encumbering the Property;

 

(viii) Borrower fails to obtain Lender’s prior written consent to any
assignment, transfer, or conveyance of the Property or any interest therein as
required by the Loan Agreement or the Mortgage; and

 

(ix) Borrower fails to maintain its status as a single purpose entity, as
required by, and in accordance with the terms and provisions of the Loan
Agreement.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Mortgage or to require that all collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (B) the Debt shall be fully recourse to Borrower in the event
that: (i) (a) Borrower filing a voluntary petition under the Bankruptcy Code or
any other Federal or state bankruptcy or insolvency law; (b) the filing of an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law from any Person; (c) Borrower
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law; (d) Borrower
consenting to or acquiescing in or joining in an application for the appointment
of a custodian, receiver, trustee, or examiner for Borrower or any portion of
the Property; (e) Borrower making an assignment for the benefit of creditors, or
admitting, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due; or (ii) the first full monthly payment of
principal and interest under the Note is not paid when due.

 

Section 9.5 Servicer. (a) At the option of Lender, the Loan may be serviced by a
servicer (the “Servicer”) selected by Lender and Lender may delegate all or any
portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees, other initial costs relating to or arising under the Servicing
Agreement or the payment of the monthly servicing fee due to the Servicer under
the Servicing Agreement. Servicer shall, however, be entitled to reimbursement
of costs and expenses as and to the same extent (but without duplication) as
Lender is entitled thereto under the applicable provisions of this Agreement and
the other Loan Documents.

 

-85-



--------------------------------------------------------------------------------

(b) Upon notice thereof from Lender, Servicer shall have the right to exercise
all rights of Lender and enforce all obligations of Borrower pursuant to the
provisions of this Agreement, the Note and the other Loan Documents.

 

(c) Provided Borrower shall have been given notice of Servicer’s address by
Lender, Borrower shall deliver to Servicer duplicate originals of all notices
and other instruments which Borrower may or shall be required to deliver to
Lender pursuant to this Agreement, the Note and the other Loan Documents (and no
deliver of such notices or other instruments by Borrower shall be of any force
or effect unless delivered to Lender and Servicer as provided above).

 

Section 9.6 Termination of Manager. If (a) an Event of Default has occurred and
is continuing past all applicable cure periods, if any, or (b) a default by
Manager under the Management Agreement has occurred and is continuing beyond all
applicable cure periods, if any, Lender, at its option, may require Borrower to
terminate the Management Agreement and engage a replacement management agent
(the “New Manager”) to manage the Property, which New Manager shall satisfy the
definition of Qualifying Manager. Except to the extent otherwise permitted by
the terms of this Agreement, the New Manager shall be engaged by Borrower
pursuant to a written management agreement that complies with the terms hereof
and is otherwise reasonably satisfactory to Lender in all material respects. In
the event the New Manager is an Affiliate of Borrower, Borrower shall deliver or
caused to be delivered to Lender, a Nonconsolidation Opinion with respect to
such New Manager.

 

Section 9.7 Creation of Security Interest. Notwithstanding any other provision
set forth in this Agreement, the Note, the Mortgage or any of the other Loan
Documents, Lender may at any time create a security interest in all or any
portion of its rights under this Agreement, the Note, the Mortgage and any other
Loan Document (including, without limitation, the advances owing to it) in favor
of any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System.

 

Section 9.8 Assignments and Participations. (a) The Lender may assign to one or
more Persons all or a portion of its rights and obligations under this Loan
Agreement.

 

(b) Upon such execution and delivery, from and after the effective date
specified in such Assignment and Acceptance, the assignee thereunder shall be a
party hereto and have the rights and obligations of Lender hereunder.

 

(c) Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Loan Agreement; provided,
however, that (i) Lender’s obligations under this Loan Agreement shall remain
unchanged, (ii) Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) Lender shall remain the
holder of any Note for all purposes of this Loan Agreement and (iv) Borrower
shall continue to deal solely and directly with Lender in connection with
Lender’s rights and obligations under and in respect of this Loan Agreement and
the other Loan Documents.

 

-86-



--------------------------------------------------------------------------------

(d) Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 9.9, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to Borrower or any of its Affiliates or to any aspect
of the Loan that has been furnished to the Lender by or on behalf of the
Borrower or any of its Affiliates.

 

Section 9.9 Mezzanine Loan Option. Lender shall have the right, at Lender’s sole
cost and expense, at any time to divide the Loan into two parts (the “Mezzanine
Option”): a mortgage loan (the “Mortgage Loan”) and a mezzanine loan (the
“Mezzanine Loan”). The principal amount of the Mortgage Loan plus the principal
amount of the Mezzanine Loan shall equal the outstanding principal balance of
the Loan immediately prior to the creation of the Mortgage Loan and the
Mezzanine Loan. In effectuating the foregoing, Mezzanine Lender will make a loan
to Mezzanine Borrower (as hereinafter defined); Mezzanine Borrower will
contribute the amount of the Mezzanine Loan to Borrower (in its capacity as
Borrower under the Mortgage Loan, “Mortgage Borrower”) and Mortgage Borrower
will apply the contribution to pay down the Loan to its Mortgage Loan amount.
The Mortgage Loan and the Mezzanine Loan will be on the same terms and subject
to the same conditions set forth in this Agreement, the Note, the Mortgage and
the other Loan Documents except as follows:

 

(a) Lender (in its capacity as the lender under the Mortgage Loan, the “Mortgage
Lender”) shall have the right to establish different interest rates and debt
service payments for the Mortgage Loan and the Mezzanine Loan and to require the
payment of the Mortgage Loan and the Mezzanine Loan in such order of priority as
may be designated by Lender; provided, that (i) the total loan amounts for the
Mortgage Loan and the Mezzanine Loan shall equal the amount of the Loan
immediately prior to the creation of the Mortgage Loan and the Mezzanine Loan,
(ii) the weighted average interest rate of the Mortgage Loan and the Mezzanine
Loan shall on the date created equal the interest rate which was applicable to
the Loan immediately prior to creation of a Mortgage Loan and a Mezzanine Loan
and (iii) the debt service payments on the Mortgage Loan note and the Mezzanine
Loan note shall on the date created equal the debt service payment which was due
under the Loan immediately prior to creation of a Mortgage Loan and a Mezzanine
Loan.

 

(b) The borrower under the Mezzanine Loan (“Mezzanine Borrower”) shall be a
special purpose, bankruptcy remote entity pursuant to applicable Rating Agency
criteria and shall own directly or indirectly one hundred percent (100%) of
Mortgage Borrower. The security for the Mezzanine Loan shall be a pledge of one
hundred percent (100%) of the direct and indirect ownership interests in
Mortgage Borrower.

 

(c) Mezzanine Borrower and Mortgage Borrower shall cooperate, at Lender’s sole
cost and expense, with all reasonable requests of Lender in order to convert the
Loan into a Mortgage Loan and a Mezzanine Loan and shall execute and deliver or
cause to be delivered such documents including but not limited to an Insolvency
Opinion as shall reasonably be required by Lender and any Rating Agency in
connection therewith, including, without limitation, the delivery of an
Insolvency Opinion and the modification of organizational documents and loan
documents. In the event Mortgage Borrower and/or Mezzanine Borrower fail to
execute and deliver such documents to Lender within ten (10) Business Days
following such request by Lender, Mortgage Borrower and/or Mezzanine Borrower,
as applicable, hereby

 

-87-



--------------------------------------------------------------------------------

absolutely and irrevocably appoint Lender as their true and lawful attorney,
coupled with an interest, in their name and stead to make and execute all
documents necessary or desirable to effect such transactions, Mortgage Borrower
and/or Mezzanine Borrower, as applicable, ratifying all that such attorney shall
do by virtue thereof. Lender shall pay all costs and expenses (excluding
Borrower’s attorney fees and costs) in connection with the creation of the
Mortgage Loan and the Mezzanine Loan and all requirements relating thereto.

 

(d) It shall be an Event of Default under this Agreement, the Note, the Mortgage
and the other Loan Documents if Borrower or Mezzanine Borrower fails to comply
with any of the terms, covenants or conditions of this Section 9.9 after
expiration of ten (10) Business Days after notice thereof.

 

  X. MISCELLANEOUS

 

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

 

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove, or any arrangement or term is to be
satisfactory to the Rating Agencies, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory, based upon Lender’s determination of Rating Agency criteria, shall
be substituted therefore.

 

Section 10.3 Governing Law. (A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED

 

-88-



--------------------------------------------------------------------------------

IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND THE FEDERAL
LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS
FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS (OTHER THAN
WITH RESPECT TO LIENS AND SECURITY INTERESTS IN PROPERTY WHOSE PERFECTION AND
PRIORITY IS COVERED BY ARTICLE 9 OF THE UCC (INCLUDING, WITHOUT LIMITATION, THE
ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW OF THE JURISDICTION APPLICABLE
THERETO IN ACCORDANCE WITH SECTIONS 9-301 THROUGH 9-307 OF THE UCC AS IN EFFECT
IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE
LAW OF THE STATE IN WHICH THE APPLICABLE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND
THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.

 

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other

 

-89-



--------------------------------------------------------------------------------

Loan Document, or any other instrument given as security therefor, shall operate
as or constitute a waiver thereof, nor shall a single or partial exercise
thereof preclude any other future exercise, or the exercise of any other right,
power, remedy or privilege. In particular, and not by way of limitation, by
accepting payment after the due date of any amount payable under this Agreement,
the Note or any other Loan Document, Lender shall not be deemed to have waived
any right either to require prompt payment when due of all other amounts due
under this Agreement, the Note or the other Loan Documents, or to declare a
default for failure to effect prompt payment of any such other amount.

 

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

 

If to Lender:   

Lehman Brothers Bank FSB

399 Park Avenue

Commercial Mortgage Surveillance Group

New York, New York 10022

Attention: Charles Manna

Facsimile No.: (646) 758-5366

with a copy to:   

Cadwalader, Wickersham & Taft LLP

100 Maiden Lane

New York, New York 10038

Attention: Fredric Altschuler, Esq.

Facsimile No.: (212) 504-6666

If to Borrower:   

First States Investors 228, LLC

c/o American Financial Realty Trust

1725 The Fairway

Jenkintown, Pennsylvania 19046

Attention: Operations

Facsimile No.: (215) 887-9856

With a copy to:   

American Financial Realty Trust

1725 The Fairway

Jenkintown, Pennsylvania 19046

Attention: General Counsel

Facsimile No.: (215) 887-9856

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted

 

-90-



--------------------------------------------------------------------------------

delivery on a Business Day; or in the case of expedited prepaid delivery and
telecopy, upon the first attempted delivery on a Business Day.

 

Section 10.7 Trial by Jury. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

 

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

 

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any

 

-91-



--------------------------------------------------------------------------------

case where by law or under this Agreement or the other Loan Documents, Lender or
such agent, as the case may be, has an obligation to act reasonably or promptly,
Borrower agrees that neither Lender nor its agents shall be liable for any
monetary damages, and Borrower’s sole remedies shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. The parties hereto
agree that any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.

 

Section 10.13 Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of written notice
from Lender for all reasonable costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by Lender in connection with (i)
except as otherwise specifically set forth in Article IX, the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Lender; (v) except as otherwise specifically set forth in Article
IX securing Borrower’s compliance with any requests made pursuant to the
provisions of this Agreement; (vi) the filing and recording fees and expenses,
title insurance and reasonable fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred in
creating and perfecting the Lien in favor of Lender pursuant to this Agreement
and the other Loan Documents; (vii) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Property, or any other
security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Property or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender. Any cost and expenses due and
payable to Lender may be paid from any amounts in the Lockbox Account.

 

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or

 

-92-



--------------------------------------------------------------------------------

asserted against Lender in any manner relating to or arising out of (i) any
breach by Borrower of its obligations under, or any material misrepresentation
by Borrower contained in, this Agreement or the other Loan Documents, or (ii)
the use or intended use of the proceeds of the Loan (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
Lender. To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Lender.

 

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries. (a)
Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender. Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, Lehman, or any of their Affiliates shall be subject to the prior
written approval of Lender.

 

-93-



--------------------------------------------------------------------------------

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property for the collection
of the Debt without any prior or different resort for collection or of the right
of Lender to the payment of the Debt out of the net proceeds of the Property in
preference to every other claimant whatsoever.

 

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents. No failure by Lender to
perform any of its obligations hereunder shall be a valid defense to, or result
in any offset against, any payments which Borrower is obligated to make under
any of the Loan Documents.

 

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Loan Agreement and any of the other Loan
Documents, the provisions of this Loan Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower hereby agrees to indemnify, defend and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

 

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written are superseded by the terms of
this Agreement and the other Loan Documents.

 

-94-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

BORROWER:

FIRST STATES INVESTORS 228, LLC,

a Delaware limited liability company

By:  

/s/    EDWARD J. MATEY JR.        

   

--------------------------------------------------------------------------------

   

Name:

  Edward J. Matey Jr.    

Title:

  Vice President

 



--------------------------------------------------------------------------------

LENDER:

LEHMAN BROTHERS BANK FSB, a federal

stock savings bank

By:  

/s/    CHARLENE H. THOMAS        

   

--------------------------------------------------------------------------------

   

Name:

  Charlene H. Thomas    

Title:

  Vice President

 



--------------------------------------------------------------------------------

SCHEDULE I

 

LEASES/SUBLEASES

 

(Attached)

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

 

DESCRIPTION OF STATE STREET LEASE

 

II-1



--------------------------------------------------------------------------------

SCHEDULE III

 

ORGANIZATIONAL CHART

 

(Attached)

 

III-1



--------------------------------------------------------------------------------

SCHEDULE IV

 

INTENTIONALLY DELETED

 

IV-1



--------------------------------------------------------------------------------

SCHEDULE V

 

EXCEPTIONS TO REPRESENTATIONS

 

See Estoppel Certificate, dated February 13, 2004, from SSB Realty LLC to First
States Investors 228, LLC re One Lincoln Street, Boston, Massachusetts (and all
exhibits and schedules thereto).

 

VI-1